ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              Reports of judgments,
                           ADVISORY OPINIONS AND ORDERS


                   APPLICATION OF THE INTERIM ACCORD
                          OF 13 SEPTEMBER 1995
                    (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                    v. GREECE)


                            JUDGMENT OF 5 DECEMBER 2011




                                    2011
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                   APPLICATION DE L’ACCORD INTÉRIMAIRE
                           DU 13 SEPTEMBRE 1995
                      (EX‑RÉPUBLIQUE YOUGOSLAVE DE MACÉDOINE
                                      c. GRÈCE)


                              ARRÊT DU 5 DÉCEMBRE 2011




5 CIJ1026.indb 1                                                 20/06/13 08:41

                                                Official citation :
                            Application of the Interim Accord of 13 September 1995
                            (the former Yugoslav Republic of Macedonia v. Greece),
                           Judgment of 5 December 2011, I.C.J. Reports 2011, p. 644




                                            Mode officiel de citation :
                            Application de l’accord intérimaire du 13 septembre 1995
                              (ex‑République yougoslave de Macédoine c. Grèce),
                             arrêt du 5 décembre 2011, C.I.J. Recueil 2011, p. 644




                                                                                1026
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071137-1




5 CIJ1026.indb 2                                                                       20/06/13 08:41

                                                    5 DECEMBER 2011

                                                      JUDGMENT




                        APPLICATION OF THE INTERIM ACCORD
                               OF 13 SEPTEMBER 1995
                   (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                   v. GREECE)




                       APPLICATION DE L’ACCORD INTÉRIMAIRE
                               DU 13 SEPTEMBRE 1995
                     (EX‑RÉPUBLIQUE YOUGOSLAVE DE MACÉDOINE
                                     c. GRÈCE)




                                                   5 DÉCEMBRE 2011

                                                        ARRÊT




5 CIJ1026.indb 3                                                      20/06/13 08:41

                    644 	                                   ﻿




                                   INTERNATIONAL COURT OF JUSTICE

        2011                                          YEAR 2011
     5 December
     General List
       No. 142                                     5 December 2011

                        APPLICATION OF THE INTERIM ACCORD
                               OF 13 SEPTEMBER 1995
                        (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                        v. GREECE)




                       Historical context and origin of the dispute.
                       Break-up of Socialist Federal Republic of Yugoslavia — Application for member­
                    ship in United Nations submitted by Applicant on 30 July 1992 — Opposition
                    of Respondent to Applicant’s admission — Security Council resolution 817
                    (1993) — Applicant admitted to membership in United Nations under provisional
                    designation of “the former Yugoslav Republic of Macedonia” — Interim Accord
                    of 13 September 1995 — Applicant’s NATO candidacy considered at Bucharest
                    Summit on 2 and 3 April 2008 — Applicant not invited to begin talks on accession
                    to NATO.


                                                            *
                       Jurisdiction of the Court and admissibility of Application.
                       Scope of dispute — Article 21, paragraph 2, of Interim Accord, as a basis for
                    the Court’s jurisdiction.
                       Respondent’s first objection to jurisdiction — Contention that dispute is
                    excluded from the Court’s jurisdiction under Article 21, paragraph 2 — Article 21,
                    paragraph 2, excludes disputes regarding the difference over the definitive name —
                    Disputes regarding Respondent’s obligation under Article 11, paragraph 1, within
                    the Court’s jurisdiction — Objection cannot be upheld.
                       Respondent’s second objection to jurisdiction — Contention that dispute relates
                    to conduct attributable to NATO and its member States — Applicant seeks to
                    challenge Respondent’s conduct and not NATO’s decision — No need to determine
                    responsibility of NATO or of its member States — Monetary Gold principle not
                    relevant — Objection cannot be upheld.



                    4




5 CIJ1026.indb 4                                                                                         20/06/13 08:41

                   645 	          application of interim accord (judgment)

                      Respondent’s first objection to admissibility of Application — Contention that
                   Judgment would be incapable of effective application — Applicant’s claims relate
                   to Respondent’s conduct — Judgment capable of being applied effectively by the
                   Parties — Objection cannot be upheld.
                      Respondent’s second objection to admissibility of Application — Contention
                   that the Court’s Judgment would interfere with ongoing diplomatic negotiations —
                   Settlement of disputes by the Court not incompatible with diplomatic negotia‑
                   tions — Objection cannot be upheld.
                      The Court has jurisdiction — Application is admissible.

                                                            *
                     Merits of the case.
                     Contention by Applicant that Respondent failed to comply with the obligation
                   under Article 11, paragraph 1, of the Interim Accord.
                     Meaning of first clause of Article 11, paragraph 1 — Parties did not intend to
                   exclude NATO from scope of that provision — Whether Respondent “objected” to
                   Applicant’s admission to NATO — Resolution of difference over the name was the
                   “decisive criterion” for Respondent to accept Applicant’s admission to NATO —
                   Respondent objected to Applicant’s admission to NATO.

                      Effect of second clause of Article 11, paragraph 1 — Ordinary meaning of
                   terms employed — Meaning of phrase “to the extent” — Meaning of phrase “to
                   be referred to . . . differently than in paragraph 2 of Security Council resolu‑
                   tion 817 (1993)” — Interim Accord did not require Applicant to use provisional
                   designation in its dealings with Respondent — No constraint on Applicant’s prac‑
                   tice of calling itself by its constitutional name — Interpretation supported by
                   object and purpose of Interim Accord — Subsequent practice of the Parties in
                   implementing Interim Accord — No objection allowed on basis that Applicant is to
                   refer to itself in an organization with its constitutional name — No need to address
                   travaux préparatoires or additional evidence regarding use of Applicant’s constitu‑
                   tional name — Respondent not entitled under second clause of Article 11, para‑
                   graph 1, to object to Applicant’s admission to NATO.


                      Contention of Respondent that any objection to Applicant’s membership of
                   NATO would be justified under Article 22 of Interim Accord — Respondent’s
                   interpretation of Article 22 — No requirement under the North Atlantic Treaty
                   compelling the Respondent to object to admission of Applicant to NATO —
                   Respondent’s attempt to rely on Article 22 unsuccessful.
                      Respondent failed to comply with its obligation under Article 11, paragraph 1.


                                                            *
                      Additional justifications invoked by Respondent.
                      Exceptio non adimpleti contractus — Response to a material breach of a
                   treaty — Countermeasures — Certain minimum conditions common to all three
                   arguments.
                      Respondent’s allegations that Applicant failed to comply with its obligations
                   under Interim Accord — No breach by Applicant of second clause of Article 11,
                   paragraph 1 — Alleged breach by Applicant of Article 5, paragraph 1 — Obli­

                   5




5 CIJ1026.indb 6                                                                                          20/06/13 08:41

                   646 	           application of interim accord (judgment)

                   gation to negotiate in good faith — Respondent has not met its burden of
                   ­demonstrating that Applicant breached its obligation under Article 5, paragraph 1
                    — No breach by Applicant of Article 6, paragraph 2, prohibiting interference in Res­
                    pondent’s internal affairs — No breach by Applicant of Article 7, paragraph 1,
                    requiring Applicant to take effective measures to prohibit hostile activities or pro‑
                    paganda by State‑controlled agencies — Alleged breach by Applicant of Article 7,
                    paragraph 2 — One instance in 2004 in which Applicant displayed a symbol pro‑
                    hibited by Article 7, paragraph 2 — No breach by Applicant of Article 7, para‑
                    graph 3, regarding procedure to be followed in cases where symbols constituting
                    part of one Party’s historic or cultural patrimony are being used by other Party.



                      Conclusions concerning additional justifications invoked by Respondent — Con‑
                   ditions asserted by Respondent as necessary for application of the exceptio not
                   satisfied — Unnecessary for the Court to determine whether that doctrine forms
                   part of contemporary international law — Response to material breach — Display
                   of symbol in 2004 cannot be regarded as material breach within meaning of Arti‑
                   cle 60 of 1969 Vienna Convention — Failure of Respondent to show that its con‑
                   duct in 2008 was a response to 2004 breach — Countermeasures — Breach of
                   Article 7, paragraph 2, by Applicant had ceased as of 2004 — Respondent’s objec‑
                   tion cannot be justified as a countermeasure — Additional justifications submitted
                   by Respondent fail.


                                                             *
                      Interim Accord places Parties under a duty to negotiate in good faith with a
                   view to resolving difference over name.

                                                             *
                      Remedies.
                      Declaration that Respondent has violated its obligation to Applicant under Arti‑
                   cle 11, paragraph 1, of Interim Accord, constitutes appropriate satisfaction — Not
                   necessary to order Respondent to refrain from any future conduct that violates its
                   obligation under Article 11, paragraph 1.



                                                     JUDGMENT

                   Present : President Owada ; Vice‑President Tomka ; Judges Koroma, Simma,
                             Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov, Cançado
                             Trindade, Yusuf, Greenwood, Xue, Donoghue ; Judges ad hoc
                             Roucounas, Vukas ; Registrar Couvreur.


                     In the case concerning application of the Interim Accord of 13 September
                   1995,

                   6




5 CIJ1026.indb 8                                                                                            20/06/13 08:41

                    647 	               application of interim accord (judgment)

                        between
                    the former Yugoslav Republic of Macedonia,
                    represented by
                      H.E. Mr. Nikola Poposki, Minister for Foreign Affairs of the former Yugo‑
                         slav Republic of Macedonia,
                      H.E. Mr. Antonio Miloshoski, Chairman of the Foreign Policy Committee of
                         the Assembly of the former Yugoslav Republic of Macedonia,
                        as Agents ;
                        H.E. Mr. Nikola Dimitrov, Ambassador of the former Yugoslav Republic of
                          Macedonia to the Kingdom of the Netherlands,
                        as Co‑Agent ;
                        Mr. Philippe Sands, Q.C., Professor of Law, University College London,
                         Barrister, Matrix Chambers, London,
                        Mr. Sean D. Murphy, Patricia Roberts Harris Research Professor of Law,
                         George Washington University,
                        Ms Geneviève Bastid-Burdeau, Professor of Law, University of Paris I, Pan‑
                         théon‑Sorbonne,
                        Mr. Pierre Klein, Professor of International Law, Director of the Centre of
                         International Law, Université Libre de Bruxelles,
                        Ms Blinne Ní Ghrálaigh, Barrister, Matrix Chambers, London,
                        as Counsel ;
                        Mr. Saso Georgievski, Professor of Law, University Saints Cyril and Methodius,
                         Skopje,
                        Mr. Toni Deskoski, Professor of Law, University Saints Cyril and Methodius,
                         Skopje,
                        Mr. Igor Djundev, Ambassador, State Counsellor, Ministry of Foreign
                         Affairs of the former Yugoslav Republic of Macedonia,
                        Mr. Goran Stevcevski, State Counsellor, International Law Directorate,
                         Ministry of Foreign Affairs of the former Yugoslav Republic of Macedo‑
                         nia,
                        Ms Elizabeta Gjorgjieva, Minister Plenipotentiary, Deputy‑Head of Mission
                         of the former Yugoslav Republic of Macedonia to the European Union,

                        Ms Aleksandra Miovska, Head of Co‑ordination Sector, Cabinet Minister
                         for Foreign Affairs of the former Yugoslav Republic of Macedonia,

                        as Advisers ;
                        Mr. Mile Prangoski, Research Assistant, Cabinet of Minister for Foreign
                           Affairs of the former Yugoslav Republic of Macedonia,
                        Mr. Remi Reichold, Research Assistant, Matrix Chambers, London,
                        as Assistants ;
                        Ms Elena Bodeva, Third Secretary, Embassy of the former Yugoslav Repub‑
                           lic of Macedonia in the Kingdom of the Netherlands,
                        as Liaison Officer with the International Court of Justice ;
                        Mr. Ilija Kasaposki, Security Officer of the Foreign Minister of the former
                           Yugoslav Republic of Macedonia,

                    7




5 CIJ1026.indb 10                                                                                        20/06/13 08:41

                    648 	           application of interim accord (judgment)

                        and
                    the Hellenic Republic,
                    represented by
                      H.E. Mr. Georges Savvaides, Ambassador of Greece,
                      Ms Maria Telalian, Legal Adviser, Head of the Public International Law
                         ­Section of the Legal Department, Ministry of Foreign Affairs of Greece,

                        as Agents ;
                        Mr. Georges Abi‑Saab, Honorary Professor of International Law, Graduate
                           Institute of International Studies, Geneva, member of the Institut de droit
                           international,
                        Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
                           University of Cambridge, member of the Institut de droit international,

                        Mr. Alain Pellet, Professor of International Law, University of Paris Ouest,
                         Nanterre‑La Défense, member and former Chairman of the International
                         Law Commission, associate member of the Institut de droit international,
                        Mr. Michael Reisman, Myres S. McDougal Professor of International Law,
                         Yale Law School, member of the Institut de droit international,

                        as Senior Counsel and Advocates ;
                        Mr. Arghyrios Fatouros, Honorary Professor of International Law, Univer‑
                            sity of Athens, member of the Institut de droit international,
                        Mr. Linos‑Alexandre Sicilianos, Professor of International Law, University
                            of Athens,
                        Mr. Evangelos Kofos, former Minister‑Counsellor, Ministry of Foreign
                            Affairs of Greece, specialist on Balkan affairs,
                        as Counsel ;
                        Mr. Tom Grant, Research Fellow, Lauterpacht Centre for International
                            Law, University of Cambridge,
                        Mr. Alexandros Kolliopoulos, Assistant Legal Adviser, Public International
                            Law Section of the Legal Department, Ministry of Foreign Affairs of
                            Greece,
                        Mr. Michael Stellakatos‑Loverdos, Assistant Legal Adviser, Public Inter­
                            national Law Section of the Legal Department, Ministry of Foreign Affairs
                            of Greece,
                        Ms Alina Miron, Researcher, Centre de droit international de Nanterre
                            (CEDIN), University of Paris Ouest, Nanterre‑La Défense,
                        as Advisers ;
                        H.E. Mr. Ioannis Economides, Ambassador of Greece to the Kingdom of the
                            Netherlands,
                        Ms Alexandra Papadopoulou, Minister Plenipotentiary, Head of the Greek
                            Liaison Office in Skopje,
                        Mr. Efstathios Paizis Paradellis, First Counsellor, Embassy of Greece in the
                            Kingdom of the Netherlands,
                        Mr. Elias Kastanas, Assistant Legal Adviser, Public International Law
                           ­Section of the Legal Department, Ministry of Foreign Affairs of Greece,


                    8




5 CIJ1026.indb 12                                                                                        20/06/13 08:41

                    649 	            application of interim accord (judgment)

                        Mr. Konstantinos Kodellas, Embassy Secretary,
                        as Diplomatic Advisers ;
                        Mr. Ioannis Korovilas, Embassy attaché,
                        Mr. Kosmas Triantafyllidis, Embassy attaché,
                        as Administrative Staff,


                        The Court,
                        composed as above,
                        after deliberation,
                        delivers the following Judgment :
                       1. On 17 November 2008, the former Yugoslav Republic of Macedonia
                    (hereinafter the “Applicant”) filed in the Registry of the Court an Application
                    instituting proceedings against the Hellenic Republic (hereinafter the “Respon‑
                    dent”) in respect of a dispute concerning the interpretation and implementation
                    of the Interim Accord signed by the Parties on 13 September 1995, which entered
                    into force on 13 October 1995 (hereinafter the “Interim Accord”). In particular,
                    the Applicant sought
                          “to establish the violation by the Respondent of its legal obligations under
                          Article 11, paragraph 1, of the Interim Accord and to ensure that the
                          Respondent abides by its obligations under Article 11 of the Interim Accord
                          in relation to invitations or applications that might be made to or by the
                          Applicant for membership of NATO or any other international, multilateral
                          or regional organization or institution of which the Respondent is a mem‑
                          ber”.
                       2. In its Application, the Applicant, referring to Article 36, paragraph 1, of
                    the Statute, relied on Article 21, paragraph 2, of the Interim Accord to found
                    the jurisdiction of the Court.
                       3. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
                    communicated forthwith to the Government of the Respondent by the Regis‑
                    trar ; and, in accordance with paragraph 3 of that Article, all States entitled to
                    appear before the Court were notified of the Application.
                       4. Since the Court included upon the Bench no judge of the nationality of
                    either of the Parties, each Party proceeded to exercise its right conferred by Arti‑
                    cle 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the case. The
                    Applicant chose Mr. Budislav Vukas and the Respondent Mr. Emmanuel Rou‑
                    counas.
                       5. By an Order dated 20 January 2009, the Court fixed 20 July 2009 and
                    20 January 2010, respectively, as the time‑limits for the filing of the Memorial of
                    the Applicant and the Counter‑Memorial of the Respondent. The Memorial of
                    the Applicant was duly filed within the time‑limit so prescribed.
                       6. By a letter dated 5 August 2009, the Respondent stated that, in its view,
                    “the Court manifestly lacks jurisdiction to rule on the claims of the Applicant in
                    this case”, but informed the Court that, rather than raising preliminary objec‑
                    tions under Article 79 of the Rules of the Court, it would be addressing “issues
                    of jurisdiction together with those on the merits”. The Registrar immediately
                    communicated a copy of that letter to the Applicant.


                    9




5 CIJ1026.indb 14                                                                                          20/06/13 08:41

                    650 	          application of interim accord (judgment)

                        The Counter‑Memorial of the Respondent, which addressed issues relating
                    to jurisdiction and admissibility as well as to the merits of the case, was duly
                    filed within the time‑limit prescribed by the Court in its Order of 20 January
                    2009.
                        7. At a meeting held by the President of the Court with the representatives of
                    the Parties on 9 March 2010, the Co‑Agent of the Applicant indicated that his
                    Government wished to be able to respond to the Counter‑Memorial of the
                    Respondent, including the objections to jurisdiction and admissibility contained
                    in it by means of a Reply. At the same meeting, the Agent of the Respondent
                    stated that her Government had no objection to the granting of this request, in
                    so far as the Respondent could in turn submit a Rejoinder.
                        8. By an Order of 12 March 2010, the Court authorized the submission of a
                    Reply by the Applicant and a Rejoinder by the Respondent, and fixed
                    9 June 2010 and 27 October 2010 as the respective time‑limits for the filing of
                    those pleadings. The Reply and the Rejoinder were duly filed within the
                    time‑limits so prescribed.
                        9. In accordance with Article 53, paragraph 2, of the Rules of Court, the
                    Court, after ascertaining the views of the Parties, decided that copies of the
                    pleadings and documents annexed would be made accessible to the public on
                    the opening of the oral proceedings.
                        10. Public hearings were held between 21 and 30 March 2011, at which the
                    Court heard the oral arguments and replies of :
                    For the Applicant :	Mr. Antonio Miloshoski,
                    	Mr. Philippe Sands,
                    	Mr. Sean Murphy,
                    	Mr. Pierre Klein,
                    	Ms Geneviève Bastid-Burdeau,
                    	Mr. Nikola Dimitrov.
                    For the Respondent : Ms Maria Telalian,
                                         Mr. Georges Savvaides,
                                         Mr. Georges Abi‑Saab,
                                         Mr. Michael Reisman,
                                         Mr. Alain Pellet,
                                         Mr. James Crawford.
                      11. At the hearings, a Member of the Court put a question to the Respon‑
                    dent, to which a reply was given in writing, within the time‑limit fixed by the
                    President in accordance with Article 61, paragraph 4, of the Rules of Court.
                    Pursuant to Article 72 of the Rules of Court, the Applicant submitted comments
                    on the written reply provided by the Respondent.

                                                            *
                      12. In the Application, the following requests were made by the Applicant :

                            “The Applicant requests the Court :
                          (i) to adjudge and declare that the Respondent, through its State organs
                              and agents, has violated its obligations under Article 11, paragraph 1,
                              of the Interim Accord ;
                         (ii) to order that the Respondent immediately take all necessary steps to
                              comply with its obligations under Article 11, paragraph 1, of the Interim

                    10




5 CIJ1026.indb 16                                                                                         20/06/13 08:42

                    651 	            application of interim accord (judgment)

                             Accord, and to cease and desist from objecting in any way, whether
                             directly or indirectly, to the Applicant’s membership of the North
                             Atlantic Treaty Organization and/or of any other ‘international,
                             ­multilateral and regional organizations and institutions’ of which the
                              Respondent is a member, in circumstances where the Applicant is to be
                              referred to in such organizations or institutions by the designation pro‑
                              vided for in paragraph 2 of United Nations Security Council resolu‑
                              tion 817 (1993).”
                      13. In the written proceedings, the following submissions were presented by
                    the Parties :
                    On behalf of the Government of the Applicant,
                    in the Memorial :
                            “On the basis of the evidence and legal arguments presented in this
                         Memorial, the Applicant
                         Requests the Court :
                          (i) to adjudge and declare that the Respondent, through its State organs
                              and agents, has violated its obligations under Article 11, paragraph 1,
                              of the Interim Accord ; and
                         (ii) to order that the Respondent immediately take all necessary steps to
                              comply with its obligations under Article 11, paragraph 1, of the Interim
                              Accord, and to cease and desist from objecting in any way, whether
                              directly or indirectly, to the Applicant’s membership of the North
                              Atlantic Treaty Organization and/or of any other ‘international,
                              ­multilateral and regional organizations and institutions’ of which the
                               Respondent is a member, in circumstances where the Applicant is to be
                               referred to in such organization or institution by the designation pro‑
                               vided for in paragraph 2 of United Nations Security Council resolu‑
                               tion 817 (1993).”
                    in the Reply :
                             “On the basis of the evidence and legal arguments presented in this Reply,
                         the Applicant
                         Requests the Court :
                           (i) to reject the Respondent’s objections as to the jurisdiction of the Court
                               and the admissibility of the Applicant’s claims ;
                          (ii) to adjudge and declare that the Respondent, through its State organs
                               and agents, has violated its obligations under Article 11, paragraph 1,
                               of the Interim Accord ; and
                         (iii) to order that the Respondent immediately take all necessary steps to
                               comply with its obligations under Article 11, paragraph 1, of the Interim
                               Accord, and to cease and desist from objecting in any way, whether
                               directly or indirectly, to the Applicant’s membership of the North
                               Atlantic Treaty Organization and/or of any other ‘international, mul‑
                               tilateral and regional organizations and institutions’ of which the
                               Respondent is a member, in circumstances where the Applicant is to be
                               referred to in such organization or institution by the designation pro‑
                               vided for in paragraph 2 of United Nations Security Council resolu‑
                               tion 817 (1993).”

                    11




5 CIJ1026.indb 18                                                                                          20/06/13 08:42

                    652 	              application of interim accord (judgment)

                    On behalf of the Government of the Respondent,
                    in the Counter‑Memorial and in the Rejoinder :
                                “On the basis of the preceding evidence and legal arguments, the Respond‑
                             ent, the Hellenic Republic, requests the Court to adjudge and declare :
                              (i) that the case brought by the FYROM 1 before the Court does not fall
                                  within the jurisdiction of the Court and that the FYROM’s claims are
                                  inadmissible ;
                             (ii) in the event that the Court finds that it has jurisdiction and that the
                                  claims are admissible, that the FYROM’s claims are unfounded.”

                      14. At the oral proceedings, the following submissions were presented by the
                    Parties :
                    On behalf of the Government of the Applicant,
                    at the hearing of 28 March 2011 :
                                 “On the basis of the evidence and legal arguments presented in its written
                             and oral pleadings, the Applicant requests the Court :
                               (i) to reject the Respondent’s objections as to the jurisdiction of the Court
                                   and the admissibility of the Applicant’s claims ;
                              (ii) to adjudge and declare that the Respondent, through its State organs
                                   and agents, has violated its obligations under Article 11, paragraph 1,
                                   of the Interim Accord ; and
                             (iii) to order that the Respondent immediately take all necessary steps to
                                   comply with its obligations under Article 11, paragraph 1, of the Interim
                                   Accord, and to cease and desist from objecting in any way, whether
                                   directly or indirectly, to the Applicant’s membership of the North
                                   Atlantic Treaty Organization and/or of any other ‘international,
                                   ­multilateral and regional organizations and institutions’ of which the
                                    Respondent is a member, in circumstances where the Applicant is to be
                                    referred to in such organization or institution by the designation pro‑
                                   vided for in paragraph 2 of United Nations Security Council resolu‑
                                   tion 817 (1993).”
                    On behalf of the Government of the Respondent,
                    at the hearing of 30 March 2011 :
                                 “On the basis of the preceding evidence and legal arguments presented
                             in its written and oral pleadings, the Respondent, the Hellenic Republic,
                             requests the Court to adjudge and declare :
                               (i) that the case brought by the Applicant before the Court does not fall
                                   within the jurisdiction of the Court and that the Applicant’s claims are
                                   inadmissible ;
                              (ii) in the event that the Court finds that it has jurisdiction and that the
                                   claims are admissible, that the Applicant’s claims are unfounded.”

                                                                  *
                                                              *       *

                         1   The acronym “FYROM” is used by the Respondent to refer to the Applicant.

                    12




5 CIJ1026.indb 20                                                                                              20/06/13 08:42

                    653 	         application of interim accord (judgment)

                                                 I. Introduction

                       15. Before 1991, the Socialist Federal Republic of Yugoslavia com‑
                    prised six constituent republics, including the “Socialist Republic of
                    Macedonia”. In the course of the break-up of Yugoslavia, the Assembly
                    of the Socialist Republic of Macedonia adopted (on 25 January 1991) the
                    “Declaration on the Sovereignty of the Socialist Republic of Macedonia”,
                    which asserted sovereignty and the right of self‑determination. On
                    7 June 1991, the Assembly of the Socialist Republic of Macedonia enacted
                    a constitutional amendment, changing the name “Socialist Republic of
                    Macedonia” to the “Republic of Macedonia”. The Assembly then
                    adopted a declaration asserting the sovereignty and independence of the
                    new State and sought international recognition.
                       16. On 30 July 1992, the Applicant submitted an application for member­
                    ship in the United Nations. The Respondent stated on 25 January 1993 that
                    it objected to the Applicant’s admission on the basis of the Applicant’s
                    adoption of the name “Republic of Macedonia”, among other factors.
                    The Respondent explained that its opposition was based inter alia on
                    its view that the term “Macedonia” referred to a geographical region in
                    south‑east Europe that included an important part of the territory and
                    population of the Respondent and of certain third States. The Respondent
                    further indicated that once a settlement had been reached on these issues,
                    it would no longer oppose the Applicant’s admission to the United
                    Nations. The Respondent had also expressed opposition on similar
                    grounds to the Applicant’s recognition by the member States of the Euro‑
                    pean Community.
                       17. On 7 April 1993, in accordance with Article 4, paragraph 2, of the
                    Charter, the Security Council adopted resolution 817 (1993), concerning
                    the “application for admission to the United Nations” of the Applicant.
                    In that resolution, noting that “a difference has arisen over the name of
                    the [Applicant], which needs to be resolved in the interest of the mainte‑
                    nance of peaceful and good‑neighbourly relations in the region”, the
                    Security Council :
                            “1. Urge[d] the parties to continue to co-operate with the Co‑
                         Chairmen of the Steering Committee of the International Conference
                         on the Former Yugoslavia in order to arrive at a speedy settlement
                         of their difference;
                            2. Recommend[ed] to the General Assembly that the State whose
                         application is contained in document S/25147 be admitted to member­
                         ship in the United Nations, this State being provisionally referred
                         to for all purposes within the United Nations as ‘the former Yugoslav
                         Republic of Macedonia’ pending settlement of the difference that has
                         arisen over the name of the State;
                            3. Request[ed] the Secretary-General to report to the Council on the
                         outcome of the initiative taken by the Co‑Chairmen of the Steering
                         Committee of the International Conference on the Former Yugoslavia.”

                    13




5 CIJ1026.indb 22                                                                                  20/06/13 08:42

                    654 	            application of interim accord (judgment)

                       18. On 8 April 1993, the Applicant was admitted to the United Nations,
                    following the adoption by the General Assembly, on the recommendation
                    of the Security Council, of resolution A/RES/47/225. On 18 June 1993, in
                    light of the continuing absence of a settlement of the difference over the
                    name, the Security Council adopted resolution 845 (1993) urging the
                    ­Parties “to continue their efforts under the auspices of the Secretary‑­
                    General to arrive at a speedy settlement of the remaining issues between
                    them”. While the Parties have engaged in negotiations to that end, these
                    negotiations have not yet led to a mutually acceptable solution to the
                    name issue.
                       19. Following its admission to the United Nations, the Applicant
                    became a member of various specialized agencies of the United Nations
                    system. However, its efforts to join several other non‑United Nations
                    affiliated international institutions and organizations, of which the
                    Respondent was already a member, were not successful. On 16 Febru‑
                    ary 1994, the Respondent instituted trade‑related restrictions against the
                    Applicant.
                       20. Against this backdrop, on 13 September 1995, the Parties signed
                    the Interim Accord, providing for the establishment of diplomatic rela‑
                    tions between them and addressing other related issues. The Interim
                    Accord refers to the Applicant as “Party of the Second Part” and to the
                    Respondent as “Party of the First Part”, so as to avoid using any conten‑
                    tious name. Under its Article 5, the Parties
                         “agree[d] to continue negotiations under the auspices of the
                         Secretary‑General of the United Nations pursuant to Security
                         ­
                         ­Council resolution 845 (1993) with a view to reaching agreement on
                          the difference described in that resolution and in Security Council reso­
                          lution 817 (1993)”.
                       21. In the Interim Accord, the Parties also addressed the admission of,
                    and membership by, the Applicant in international organizations and
                    institutions of which the Respondent was a member. In this regard, Arti‑
                    cle 11, paragraph 1, of the Interim Accord provides:
                            “Upon entry into force of this Interim Accord, the Party of the
                         First Part agrees not to object to the application by or the membership
                         of the Party of the Second Part in international, multilateral and
                         regional organizations and institutions of which the Party of the First
                         Part is a member ; however, the Party of the First Part reserves the
                         right to object to any membership referred to above if and to the
                         extent 2 the Party of the Second Part is to be referred to in such organ‑
                         ization or institution differently than in paragraph 2 of United Nations

                       2 In the French version of the Interim Accord published in the United Nations Treaty

                    Series the expression “if and to the extent” has been rendered by the sole conjunction “si”.
                    For the purposes of this Judgment, the Court will however use, in the French text, the
                    expression “si [et dans la mesure où]”, which is a more literal translation of the original
                    English version.

                    14




5 CIJ1026.indb 24                                                                                                  20/06/13 08:42

                    655 	         application of interim accord (judgment)

                         Security Council resolution 817 (1993).” (United Nations Treaty
                         Series (UNTS), Vol. 1891, p. 7 ; original English.)



                       22. In the period following the adoption of the Interim Accord, the
                    Applicant was granted membership in a number of international organiza‑
                    tions of which the Respondent was already a member. On the invitation
                    of the North Atlantic Treaty Organization, the Applicant in 1995 joined the
                    Organization’s Partnership for Peace (a programme that promotes co‑­
                    operation between NATO and partner countries) and, in 1999, the Organiza‑
                    tion’s Membership Action Plan (which assists prospective NATO members).
                    The Applicant’s NATO candidacy was considered in a meeting of NATO
                    member States in Bucharest (hereinafter the “Bucharest Summit”) on 2 and
                    3 April 2008 but the Applicant was not invited to begin talks on accession
                    to the Organization. The communiqué issued at the end of the Summit
                    stated that an invitation would be extended to the Applicant “as soon as a
                    mutually acceptable solution to the name issue has been reached”.


                               II. Jurisdiction of the Court and Admissibility
                                              of the Application

                       23. In the present case, the Applicant maintains that the Respondent
                    failed to comply with Article 11, paragraph 1, of the Interim Accord. The
                    Respondent disagrees with this contention both in terms of the facts and
                    of the law, that is, in regard to the meaning, scope and effect of certain
                    provisions of the Interim Accord. In the view of the Court, this is the
                    dispute the Applicant brought before the Court, and thus the dispute in
                    respect of which the Court’s jurisdiction falls to be determined.
                       24. The Applicant invokes as a basis for the Court’s jurisdiction Arti‑
                    cle 21, paragraph 2, of the Interim Accord, which reads as follows :
                           “Any difference or dispute that arises between the Parties concern‑
                         ing the interpretation or implementation of this Interim Accord may
                         be submitted by either of them to the International Court of Justice,
                         except for the difference referred to in Article 5, paragraph 1.”

                       25. As already noted (see paragraph 6 above), the Respondent advised
                    the Court that, rather than raising objections under Article 79 of the
                    Rules of Court, it would be addressing issues of jurisdiction and admis‑
                    sibility along with the merits of the present case. The Court addresses
                    these issues at the outset of this Judgment.

                       26. The Respondent claims that the Court has no jurisdiction to enter‑
                    tain the present case and that the Application is inadmissible based on the

                    15




5 CIJ1026.indb 26                                                                                 20/06/13 08:42

                    656 	         application of interim accord (judgment)

                    following reasons. First, the Respondent submits that the dispute con‑
                    cerns the difference over the name of the Applicant referred to in Arti‑
                    cle 5, paragraph 1, of the Interim Accord and that, consequently, it is
                    excluded from the Court’s jurisdiction by virtue of the exception provided
                    in Article 21, paragraph 2. Secondly, the Respondent alleges that the dis‑
                    pute concerns conduct attributable to NATO and its member States,
                    which is not subject to the Court’s jurisdiction in the present case. Thirdly,
                    the Respondent claims that the Court’s Judgment in the present case
                    would be incapable of effective application because it could not effect the
                    Applicant’s admission to NATO or other international, multilateral and
                    regional organizations or institutions. Fourthly, the Respondent submits
                    that the exercise of jurisdiction by the Court would interfere with ongoing
                    diplomatic negotiations mandated by the Security Council concerning the
                    difference over the name and thus would be incompatible with the Court’s
                    judicial function.
                       27. Moreover, the Respondent initially claimed that its action cannot
                    fall within the jurisdiction of the Court since it did not violate any provi‑
                    sion of the Interim Accord by operation of Article 22 thereof, which,
                    according to the Respondent, super‑ordinates the obligations which either
                    party to the Interim Accord may have under bilateral or multilateral
                    agreements with other States or international organizations. Therefore, in
                    the Respondent’s view, its alleged conduct could not be a source of any
                    dispute between the Parties. The Court notes, however, that as the pro‑
                    ceedings progressed, the Respondent focused its arguments on Article 22
                    in its defence on the merits. Accordingly, the Court will address Article 22
                    if and when it turns to the merits of the case.



                         1. Whether the Dispute Is Excluded from the Court’s Jurisdiction
                         under the Terms of Article 21, Paragraph 2, of the Interim Accord,
                                  Read in Conjunction with Article 5, Paragraph 1
                      28. Article 21, paragraph 2, of the Interim Accord (see paragraph 24
                    above) sets out that any “difference or dispute” as to the “interpretation
                    or implementation” of the Interim Accord falls within the jurisdiction of
                    the Court, with the exception of the “difference” referred to in Article 5,
                    paragraph 1, of the Interim Accord, which reads as follows :
                           “The Parties agree to continue negotiations under the auspices of
                         the Secretary‑General of the United Nations pursuant to Security
                         Council resolution 845 (1993) with a view to reaching agreement on
                         the difference described in that resolution and in Security Council
                         resolution 817 (1993).”
                       29. With regard to this difference, as stated above, Security Council
                    resolution 817, in its preambular paragraph 3, refers to “a difference
                    [that] has arisen over the name of the State, which needs to be resolved

                    16




5 CIJ1026.indb 28                                                                                    20/06/13 08:42

                    657 	        application of interim accord (judgment)

                    in the interest of the maintenance of peaceful and good‑neighbourly rela‑
                    tions in the region”. This resolution “[u]rges the parties to continue to
                    co‑operate with the Co‑Chairman of the Steering Committee of the Inter‑
                    national Conference on the Former Yugoslavia in order to arrive at a
                    speedy settlement of their difference” (operative paragraph 1).

                       30. Following this resolution, the Security Council adopted resolu‑
                    tion 845 of 18 June 1993 which, recalling resolution 817 (1993), also
                    “[u]rges the parties to continue their efforts under the auspices of the
                    Secretary‑General to arrive at a speedy settlement of the remaining
                    ­
                    issues between them”.

                                                       *
                       31. According to the Respondent’s first objection to the Court’s juris‑
                    diction, the dispute between the Parties concerns the difference over the
                    Applicant’s name which is excluded from the Court’s jurisdiction by vir‑
                    tue of Article 21, paragraph 2, read in conjunction with Article 5, para‑
                    graph 1. The Respondent contends that this exception is broad in scope
                    and excludes from the Court’s jurisdiction not only any dispute regarding
                    the final resolution of the name difference, but also “any dispute
                    the ­settlement of which would prejudge, directly or by implication, the
                    difference over the name”.
                       32. The Respondent maintains that the Court cannot address the
                    Applicant’s claims without pronouncing on the question of the non‑­
                    resolution of the name difference since this would be the only reason upon
                    which the Respondent would have objected to the Applicant’s admission
                    to NATO. The Respondent also claims that the Court cannot rule upon
                    the question of the Respondent’s alleged violation of Article 11, para‑
                    graph 1, without effectively deciding on the name difference as it would
                    be “putting an end to any incentive the Applicant might have had to
                    negotiate resolution of the difference as required by the Interim Accord
                    and the Security Council”. Finally, the Respondent maintains that the
                    actual terms of the Bucharest Summit Declaration and subsequent NATO
                    statements demonstrate that the main reason for NATO’s decision to
                    defer the Applicant’s accession procedure was the name difference. There‑
                    fore, in the Respondent’s submission, the exception provided for in Arti‑
                    cle 21, paragraph 2, of the Interim Accord applies.
                       33. The Applicant, for its part, argues that the subject of the present
                    dispute does not concern — either directly or indirectly — the difference
                    referred to in Article 5, paragraph 1, of the Interim Accord. The Appli‑
                    cant disagrees with the broad interpretation of the exception contained in
                    Article 21, paragraph 2, proposed by the Respondent, submitting that it
                    would run contrary to the very purpose of the Interim Accord, and that
                    Article 11, paragraph 1, would be undermined if the Respondent’s argu‑
                    ment were upheld. The Applicant maintains that the present dispute does
                    not require the Court to resolve or to express any view on the difference

                    17




5 CIJ1026.indb 30                                                                                20/06/13 08:42

                    658 	         application of interim accord (judgment)

                    over the name referred to in Article 5, paragraph 1, and is consequently
                    not excluded by Article 21, paragraph 2. The Applicant also claims that
                    the statement by NATO after the Bucharest Summit indicating that mem‑
                    bership would be extended to the Applicant when a solution to the name
                    issue has been reached does not transform the dispute before the Court
                    into one about the name.


                                                         *
                       34. The Court considers that the Respondent’s broad interpretation of
                    the exception contained in Article 21, paragraph 2, cannot be upheld. That
                    provision excludes from the jurisdiction of the Court only one kind of
                    dispute, namely one regarding the difference referred to in Article 5, para‑
                    graph 1. Since Article 5, paragraph 1, identifies the nature of that differ‑
                    ence by referring back to Security Council resolutions 817 and 845 (1993),
                    it is to those resolutions that one must turn in order to ascertain what the
                    Parties intended to exclude from the jurisdiction of the Court.
                       35. Resolutions 817 and 845 (1993) distinguished between the name of
                    the Applicant, in respect of which they recognized the existence of a dif‑
                    ference between the Parties who were urged to resolve that difference by
                    negotiation (hereinafter the “definitive name”), and the provisional desig‑
                    nation by which the Applicant was to be referred to for all purposes
                    within the United Nations pending settlement of that difference. The
                    Interim Accord adopts the same approach and extends it to the Appli‑
                    cant’s application to, and membership in, other international organiza‑
                    tions. Thus Article 5, paragraph 1, of the Interim Accord requires the
                    Parties to negotiate regarding the difference over the Applicant’s defini‑
                    tive name, while Article 11, paragraph 1, imposes upon the Respondent
                    the obligation not to object to the Applicant’s application to, and mem‑
                    bership in, international organizations, unless the Applicant is to be
                    referred to in the organization in question differently than in resolu‑
                    tion 817 (1993). The Court considers it to be clear from the text of Arti‑
                    cle 21, paragraph 2, and of Article 5, paragraph 1, of the Interim Accord,
                    that the “difference” referred to therein and which the Parties intended to
                    exclude from the jurisdiction of the Court is the difference over the defin‑
                    itive name of the Applicant and not disputes regarding the Respondent’s
                    obligation under Article 11, paragraph 1. If the Parties had intended to
                    entrust to the Court only the limited jurisdiction suggested by the Respon‑
                    dent, they could have expressly excluded the subject-matter of Article 11,
                    paragraph 1, from the grant of jurisdiction in Article 21, paragraph 2.


                       36. Not only does the plain meaning of the text of Article 21, para‑
                    graph 2, of the Interim Accord afford no support to the broad interpreta‑
                    tion advanced by the Respondent, the purpose of the Interim Accord as
                    a whole also points away from such an interpretation. In the Court’s

                    18




5 CIJ1026.indb 32                                                                                  20/06/13 08:42

                    659 	         application of interim accord (judgment)

                    view, one of the main objectives underpinning the Interim Accord was to
                    stabilize the relations between the Parties pending the resolution of the
                    name difference. The broad interpretation of the exception under Arti‑
                    cle 21, paragraph 2, of the Interim Accord suggested by the Respondent
                    would result in the Court being unable to entertain many disputes relat‑
                    ing to the interpretation or implementation of the Interim Accord itself.
                    As such, the name difference may be related, to some extent, to disputes
                    the Parties may eventually have as to the interpretation or implementa‑
                    tion of the Interim Accord.
                       37. The fact that there is a relationship between the dispute submitted
                    to the Court and the name difference does not suffice to remove that dis‑
                    pute from the Court’s jurisdiction. The question of the alleged violation
                    of the obligation set out in Article 11, paragraph 1, is distinct from the
                    issue of which name should be agreed upon at the end of the negotiations
                    between the Parties under the auspices of the United Nations. Only if the
                    Court were called upon to resolve specifically the name difference, or to
                    express any views on this particular matter, would the exception under
                    Article 21, paragraph 2, come into play. This is not the situation facing
                    the Court in the present case. The exception contained in Article 21, para‑
                    graph 2, consequently does not apply to the present dispute between the
                    Parties which concerns the Applicant’s allegation that the Respondent
                    breached its obligation under Article 11, paragraph 1, of the Interim
                    Accord, as well as the Respondent’s justifications.

                      38. Accordingly, the Respondent’s objection to the Court’s jurisdiction
                    based on the exception contained in Article 21, paragraph 2, of the
                    Interim Accord cannot be upheld.

                    2. Whether the Dispute Relates to the Conduct of NATO or Its Member
                       States and whether the Court’s Decision Could Affect Their Rights
                                               and Obligations
                       39. By way of objection to the Court’s jurisdiction in the present case
                    and the admissibility of the Application, the Respondent claims that the
                    object of the Application relates to the conduct of NATO and its other
                    member States, because the decision to defer the invitation to the Applicant
                    to join the Organization was a collective decision taken by NATO “unani‑
                    mously” at the Bucharest Summit, and not an individual or autonomous
                    decision by the Respondent. Thus, it is argued that the act complained of is
                    attributable to NATO as a whole and not to the Respondent alone. More‑
                    over, in the view of the Respondent, even if the decision to defer the Appli‑
                    cant’s admission to NATO could be attributed to the Respondent, the
                    Court could not decide on this point without also deciding on the responsi‑
                    bility of NATO or its other members, over whom it has no jurisdiction.
                    Accordingly, the Respondent argues that the interests of a third party
                    would form the subject‑matter of any decision the Court may take. The
                    Respondent further contends that, in accordance with the Monetary Gold

                    19




5 CIJ1026.indb 34                                                                                   20/06/13 08:42

                    660 	         application of interim accord (judgment)

                    case law, the Court “will not exercise jurisdiction where the legal interests
                    of an absent third party form ‘the very subject matter’ of the jurisdiction”.
                       40. The Applicant, for its part, argues that its Application is directed
                    solely at the Respondent’s conduct and not at a decision by NATO or
                    actions of other NATO member States. The Applicant claims that the
                    Respondent’s conduct is distinct from any decision of NATO. It contends
                    that the Court does not need to express any view on the legality of
                    NATO’s decision to defer an invitation to the Applicant to join the
                    ­Alliance.

                                                         *
                      41. In order to examine the Respondent’s objection, the Court has to
                    consider the specific object of the Application. The Applicant claims that
                    “the Respondent, through its State organs and agents, has violated its
                    obligations under Article 11, paragraph 1, of the Interim Accord” and
                    requests the Court to make a declaration to this effect and to order the
                    Respondent to “take all necessary steps to comply with its obligations
                    under Article 11, paragraph 1, of the Interim Accord”.

                       42. By the terms of the Application, the Applicant’s claim is solely
                    based on the allegation that the Respondent has violated its obligation
                    under Article 11, paragraph 1, of the Interim Accord, which refers spe‑
                    cifically to the Respondent’s conduct, irrespective of the consequences it
                    may have on the actual final decision of a given organization as to the
                    Applicant’s membership. The Court notes that the Applicant is challeng‑
                    ing the Respondent’s conduct in the period prior to the taking of the
                    decision at the end of the Bucharest Summit and not the decision itself.
                    The issue before the Court is thus not whether NATO’s decision may be
                    attributed to the Respondent, but rather whether the Respondent vio‑
                    lated the Interim Accord as a result of its own conduct. Nothing in the
                    Application before the Court can be interpreted as requesting the Court
                    to pronounce on whether NATO acted legally in deferring the Appli‑
                    cant’s invitation for membership in NATO. Therefore, the dispute does
                    not concern, as contended by the Respondent, the conduct of NATO or
                    the member States of NATO, but rather solely the conduct of the Respon‑
                    dent.
                       43. Similarly, the Court does not need to determine the responsibility
                    of NATO or of its member States in order to assess the conduct of the
                    Respondent. In this respect, the Respondent’s argument that the rights
                    and interests of a third party (which it identifies as NATO and/or the
                    member States of NATO) would form the subject‑matter of any decision
                    which the Court might take, with the result that the Court should decline
                    to hear the case under the principle developed in the case of the Monetary
                    Gold Removed from Rome in 1943, is misplaced. The present case can be
                    distinguished from the Monetary Gold case since the Respondent’s con‑
                    duct can be assessed independently of NATO’s decision, and the rights

                    20




5 CIJ1026.indb 36                                                                                   20/06/13 08:42

                    661 	         application of interim accord (judgment)

                    and obligations of NATO and its member States other than Greece do
                    not form the subject‑matter of the decision of the Court on the merits of
                    the case (Monetary Gold Removed from Rome in 1943 (Italy v. France ;
                    United Kingdom and United States of America), Preliminary Question,
                    Judgment, I.C.J. Reports 1954, p. 19 ; East Timor (Portugal v. Australia),
                    Judgment, I.C.J. Reports 1995, p. 105, para. 34) ; nor would the assess‑
                    ment of their responsibility be a “prerequisite for the determination of the
                    responsibility” of the Respondent (Certain Phosphate Lands in Nauru
                    (Nauru v. Australia), Preliminary Objections, Judgment, I.C.J. Reports
                    1992, p. 261, para. 55). Therefore, the Court considers that the conduct
                    forming the object of the Application is the Respondent’s alleged objec‑
                    tion to the Applicant’s admission to NATO, and that, on the merits, the
                    Court will only have to determine whether or not that conduct demon‑
                    strates that the Respondent failed to comply with its obligations under
                    the Interim Accord, irrespective of NATO’s final decision on the Appli‑
                    cant’s membership application.
                       44. The Court accordingly finds that the Respondent’s objection based
                    on the argument that the dispute relates to conduct attributable to NATO
                    and its member States or that NATO and its member States are indis‑
                    pensable third parties not before the Court cannot be upheld.


                              3. Whether the Court’s Judgment Would Be Incapable
                                            of Effective Application
                       45. The Respondent argues that a Court ruling in the present case
                    would be devoid of any effect because the Court’s Judgment would not be
                    able to annul or amend NATO’s decision or change the conditions of
                    admission contained therein. It further contends that even if the Court
                    were to find in the Applicant’s favour, its Judgment would have no prac‑
                    tical effect concerning the Applicant’s admission to NATO. Accordingly,
                    the Respondent claims that the Court should refuse to exercise its juris‑
                    diction in order to preserve the integrity of its judicial function.
                       46. The Applicant, for its part, submits that it is seeking a declaration
                    by the Court that the Respondent’s conduct violated the Interim Accord,
                    which in its view represents a legitimate request in a judicial procedure.
                    The Applicant argues that it is “only by misrepresenting the object of the
                    Application that the respondent State can claim that a judgment of the
                    Court would have no concrete effect”. By contrast, the Applicant claims
                    that a judgment of the Court would have a concrete legal effect, and in
                    particular, it “would result in the applicant State once more being placed
                    in the position of candidate for NATO membership without running the
                    risk of once again being blocked by an objection on grounds not covered in
                    the Interim Accord ” (emphasis in the original).


                                                         *

                    21




5 CIJ1026.indb 38                                                                                  20/06/13 08:42

                    662 	         application of interim accord (judgment)

                       47. As established in the Court’s case law, an essential element for the
                    proper discharge of the Court’s judicial function is that its judgments “must
                    have some practical consequence in the sense that [they] can affect existing
                    legal rights or obligations of the parties, thus removing uncertainty from
                    their legal relations” (Northern Cameroons (Cameroon v. United Kingdom),
                    Preliminary Objections, Judgment, I.C.J. Reports 1963, p. 34).

                      48. In the present case, the Court recalls that, in its final submissions,
                    the Applicant requests the Court,
                         “(i) to reject the Respondent’s objections as to the jurisdiction of the
                               Court and the admissibility of the Applicant’s claims ;
                          (ii) to adjudge and declare that the Respondent, through its State
                               organs and agents, has violated its obligations under Article 11,
                               paragraph 1, of the Interim Accord ; and
                         (iii) to order that the Respondent immediately take all necessary steps
                               to comply with its obligations under Article 11, paragraph 1, of
                               the Interim Accord, and to cease and desist from objecting in any
                               way, whether directly or indirectly, to the Applicant’s membership
                               of the North Atlantic Treaty Organization and/or of any other
                               ‘international, multilateral and regional organizations and insti‑
                               tutions’ of which the Respondent is a member, in circumstances
                               where the Applicant is to be referred to in such organization or
                               institution by the designation provided for in paragraph 2 of
                               United Nations Security Council resolution 817 (1993).”

                       49. In its request, the Applicant asks the Court to make a declaration
                    that the Respondent violated its obligations under Article 11, para‑
                    graph 1, of the Interim Accord. It is clear in the jurisprudence of the
                    Court and its predecessor that “the Court may, in an appropriate case,
                    make a declaratory judgment” (Northern Cameroons (Cameroon v. United
                    Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963, p. 37).
                    The purpose of such declaratory judgment “is to ensure recognition of a
                    situation at law, once and for all and with binding force as between the
                    Parties ; so that the legal position thus established cannot again be called
                    in question in so far as the legal effects ensuing therefrom are concerned”
                    (Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judg‑
                    ment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 20).
                       50. While the Respondent is correct that a ruling from the Court could
                    not modify NATO’s decision in the Bucharest Summit or create any
                    rights for the Applicant vis‑à‑vis NATO, such are not the requests of the
                    Applicant. It is clear that at the heart of the Applicant’s claims lies the
                    Respondent’s conduct, and not conduct attributable to NATO or its
                    member States. The Applicant is not requesting the Court to reverse
                    NATO’s decision in the Bucharest Summit or to modify the conditions
                    for membership in the Alliance. Therefore, the Respondent’s argument
                    that the Court’s Judgment in the present case would not have any practi‑

                    22




5 CIJ1026.indb 40                                                                                   20/06/13 08:42

                    663 	         application of interim accord (judgment)

                    cal effect because the Court cannot reverse NATO’s decision or change
                    the conditions of admission to NATO is not persuasive.

                       51. The Northern Cameroons case is to be distinguished from the pres‑
                    ent case. The Court recalls that, in the former case, Cameroon, in its
                    Application, asked the Court to “adjudge and declare . . . that the United
                    Kingdom has, in the application of the Trusteeship Agreement of
                    13 December 1946, failed to respect certain obligations directly or indi‑
                    rectly flowing therefrom”, and that, by the time the case was argued and
                    decided in 1963, the Agreement had already been terminated. By con‑
                    trast, in the present case, Article 11, paragraph 1, of the Interim Accord
                    remains binding ; the obligation stated therein is a continuing one and the
                    Applicant’s NATO membership application remains in place. A judg‑
                    ment by the Court would have “continuing applicability” for there is an
                    “opportunity for a future act of interpretation or application of that
                    treaty in accordance with any judgment the Court may render” (Northern
                    Cameroons (Cameroon v. United Kingdom), Preliminary Objections, Judg‑
                    ment, I.C.J. Reports 1963, pp. 37‑38).
                       52. Similarly, the Respondent’s reliance on the Nuclear Tests cases does
                    not support its position. In these cases, the Court interpreted the Applica‑
                    tions instituting proceedings before it, filed by Australia and New Zea‑
                    land, as concerning future testing by France of nuclear weapons in the
                    atmosphere. On the basis of statements by France which the Court consid‑
                    ered to constitute an undertaking possessing legal effect not to test nuclear
                    weapons in the atmosphere, the Court held that there was no longer a
                    dispute about that matter and that the Applicants’ objective had in effect
                    been accomplished ; thus no further judicial action was required (Nuclear
                    Tests (Australia v. France), Judgment, I.C.J. Reports 1974, p. 271,
                    para. 56 ; Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports
                    1974, p. 476, para. 59).
                       53. The present dispute is clearly different from the latter cases : the
                    Respondent has not taken any action which could be seen as settling the
                    dispute over the alleged violation of Article 11, paragraph 1. Further‑
                    more, a judgment of the Court in the present case would not be without
                    object because it would affect existing rights and obligations of the Parties
                    under the Interim Accord and would be capable of being applied effec‑
                    tively by them.
                       54. The Court accordingly finds that the Respondent’s objection to the
                    admissibility of the Application based on the alleged lack of effect of the
                    Court’s Judgment cannot be upheld.

                                4. Whether the Court’s Judgment Would Interfere
                                     with Ongoing Diplomatic Negotiations
                      55. The Respondent contends that if the Court were to exercise its
                    jurisdiction, it would interfere with the diplomatic process envisaged by
                    the Security Council in resolution 817 (1993) and this would be contrary

                    23




5 CIJ1026.indb 42                                                                                   20/06/13 08:42

                    664 	         application of interim accord (judgment)

                    to the Court’s judicial function. It argues that a judgment by the Court in
                    favour of the Applicant “would judicially seal a unilateral practice of
                    imposing a disputed name and would thus run contrary to Security Coun‑
                    cil resolutions 817 (1993) and 845 (1993), requiring the Parties to reach a
                    negotiated solution on this difference”. The Respondent thus submits
                    that, on the basis of judicial propriety, the Court should decline to exercise
                    its jurisdiction.
                       56. In response, the Applicant argues that the Court, in determining the
                    scope of Security Council resolution 817 (1993) and of the Interim Accord,
                    would in no way settle the dispute over the name, or impose a conclusion
                    on the ongoing negotiation process between the Parties on this subject
                    since the object of its claim in the present case and the object of the nego‑
                    tiation process are different. The Applicant contends that the Respon‑
                    dent’s argument is premised on a confused understanding of the object of
                    the Applicant’s claim. The Applicant contends that the existence of nego‑
                    tiations does not preclude the Court from exercising its judicial function.

                                                          *
                      57. Regarding the issue of whether the judicial settlement of disputes
                    by the Court is incompatible with ongoing diplomatic negotiations, the
                    Court has made clear that “the fact that negotiations are being actively
                    pursued during the present proceedings is not, legally, any obstacle to the
                    exercise by the Court of its judicial function” (Aegean Sea Continental
                    Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978, p. 12, para. 29 ;
                    see also United States Diplomatic and Consular Staff in Tehran (United
                    States of America v. Iran), Judgment, I.C.J. Reports 1980, p. 20, para. 37).
                    
                      58. As a judicial organ, the Court has to establish
                         “first, that the dispute before it is a legal dispute, in the sense of a
                         dispute capable of being settled by the application of principles and
                         rules of international law, and secondly, that the Court has jurisdic‑
                         tion to deal with it, and that that jurisdiction is not fettered by any
                         circumstance rendering the application inadmissible” (Border and
                         Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction
                         and Admissibility, Judgment, I.C.J. Reports 1988, p. 91, para. 52).
                    The question put before the Court, namely, whether the Respondent’s
                    conduct is a breach of Article 11, paragraph 1, of the Interim Accord, is
                    a legal question pertaining to the interpretation and implementation of a
                    provision of that Accord. As stated above, the disagreement between the
                    Parties amounts to a legal dispute which is not excluded from the Court’s
                    jurisdiction. Therefore, by deciding on the interpretation and implemen‑
                    tation of a provision of the Interim Accord, a task which the Parties
                    agreed to submit to the Court’s jurisdiction under Article 21, paragraph 2,
                    the Court would be faithfully discharging its judicial function.


                    24




5 CIJ1026.indb 44                                                                                    20/06/13 08:42

                    665 	         application of interim accord (judgment)

                       59. The Parties included a provision conferring jurisdiction on the
                    Court (Art. 21) in an agreement that also required them to continue nego‑
                    tiations on the dispute over the name of the Applicant (Art. 5, para. 1).
                    Had the Parties considered that a future ruling by the Court would inter‑
                    fere with diplomatic negotiations mandated by the Security Council, they
                    would not have agreed to refer to it disputes concerning the interpretation
                    or implementation of the Interim Accord.
                       60. Accordingly, the Respondent’s objection to the admissibility of the
                    Application based on the alleged interference of the Court’s Judgment
                    with ongoing diplomatic negotiations mandated by the Security Council
                    cannot be upheld.

                     5. Conclusion concerning the Jurisdiction of the Court over the Present
                                Dispute and the Admissibility of the Application
                      61. In conclusion, the Court finds that it has jurisdiction over the legal
                    dispute submitted to it by the Applicant. There is no reason for the Court
                    to decline to exercise its jurisdiction. The Court finds the Application
                    admissible.


                              III. Whether the Respondent Failed to Comply
                            with the Obligation under Article 11, Paragraph 1,
                                          of the Interim Accord

                      62. The Court turns now to the merits of the case. Article 11, para‑
                    graph 1, of the Interim Accord provides :
                         “the Party of the First Part [the Respondent] agrees not to object to
                         the application by or the membership of the Party of the Second Part
                         [the Applicant] in international, multilateral and regional organiza‑
                         tions and institutions of which the Party of the First Part is a member ;
                         however, the Party of the First Part reserves the right to object to any
                         membership referred to above if and to the extent the Party of the
                         Second Part is to be referred to in such organization or institution
                         differently than in paragraph 2 of United Nations Security Council
                         resolution 817 (1993)”.

                      The Parties agree that this provision imposes on the Respondent an
                    obligation not to object to the admission of the Applicant to international
                    organizations of which the Respondent is a member, including NATO,
                    subject to the exception in the second clause of paragraph 1.
                      63. The Applicant contends that the Respondent, prior to, and during,
                    the Bucharest Summit, failed to comply with the obligation not to object
                    contained in the first clause of Article 11, paragraph 1.
                      64. The Respondent maintains that it did not object to the Applicant’s
                    admission to NATO. As an alternative, the Respondent argues that any

                    25




5 CIJ1026.indb 46                                                                                    20/06/13 08:42

                    666 	         application of interim accord (judgment)

                    objection attributable to it at the Bucharest Summit does not violate Arti‑
                    cle 11, paragraph 1, because it would fall within the second clause of
                    Article 11, paragraph 1. In support of this position, the Respondent
                    asserts that the Applicant would have been referred to in NATO “differ‑
                    ently than in” paragraph 2 of resolution 817. In addition, the Respondent
                    argues that, even if it is found to have objected within the meaning of
                    Article 11, paragraph 1, such an objection would not have been inconsis‑
                    tent with the Interim Accord because of the operation of Article 22 of the
                    Interim Accord.
                       65. The Applicant counters with the view that the Respondent’s objec‑
                    tion does not fall within the scope of the second clause of Article 11,
                    paragraph 1, of the Interim Accord and that the obligation not to object
                    is not obviated by Article 22.

                      66. The Court will first address the two clauses of Article 11, para‑
                    graph 1, and then will consider the effect of Article 22.

                          1. The Respondent’s Obligation under Article 11, Paragraph 1,
                                       of the Interim Accord not to Object
                                     to the Applicant’s Admission to NATO
                    A. The meaning of the first clause of Article 11, paragraph 1, of the Interim
                      Accord
                       67. The first clause of Article 11, paragraph 1, of the Interim Accord
                    obliges the Respondent not to object to “the application by or member‑
                    ship of” the Applicant in NATO. The Court notes that the Parties agree
                    that the obligation “not to object” does not require the Respondent
                    actively to support the Applicant’s admission to international organiza‑
                    tions. In addition, the Parties agree that the obligation “not to object” is
                    not an obligation of result, but rather one of conduct.


                       68. The interpretations advanced by the Parties diverge, however, in
                    significant respects. The Applicant asserts that in its ordinary meaning,
                    interpreted in light of the object and purpose of the Interim Accord, the
                    phrase “not to object” should be read broadly to encompass any implicit
                    or explicit act or expression of disapproval or opposition, in word or
                    deed, to the Applicant’s application to or membership in an organization
                    or institution. In the Applicant’s view, the act of objecting is not limited
                    to casting a negative vote. Rather, it could include any act or omission
                    designed to oppose or to prevent a consensus decision at an international
                    organization (where such consensus is necessary for the Applicant to
                    secure membership) or to inform other members of an international orga‑
                    nization or institution that the Respondent will not permit such a consen‑
                    sus decision to be reached. In particular, the Applicant notes that NATO
                    members are admitted on the basis of unanimity of NATO member

                    26




5 CIJ1026.indb 48                                                                                   20/06/13 08:42

                    667 	         application of interim accord (judgment)

                    States, in accordance with Article 10 of the North Atlantic Treaty. That
                    provision states, in the relevant part, as follows:



                            “The Parties may, by unanimous agreement, invite any other Euro‑
                         pean State in a position to further the principles of this Treaty and to
                         contribute to the security of the North Atlantic area to accede to this
                         Treaty.” (North Atlantic Treaty, 4 April 1949, Art. 10, UNTS, Vol. 34,
                         p. 248.)
                      69. The Respondent interprets the obligation “not to object” more
                    narrowly. In its view, an objection requires a specific, negative act, such
                    as casting a vote or exercising a veto against the Applicant’s admission to
                    or membership in an organization or institution. An objection does not,
                    under the Respondent’s interpretation, include abstention or the with‑
                    holding of support in a consensus process. As a general matter, the
                    Respondent argues that the phrase “not to object” should be interpreted
                    narrowly because it imposes a limitation on a right to object that the
                    Respondent would otherwise possess.

                                                          *
                       70. The Court does not accept the general proposition advanced by the
                    Respondent that special rules of interpretation should apply when the
                    Court is examining a treaty that limits a right that a party would otherwise
                    have. Turning to the Respondent’s specific arguments in regard to the first
                    clause of Article 11, paragraph 1, the Court observes that nothing in the
                    text of that clause limits the Respondent’s obligation not to object to orga‑
                    nizations that use a voting procedure to decide on the admission of new
                    members. There is no indication that the Parties intended to exclude from
                    Article 11, paragraph 1, organizations like NATO that follow procedures
                    that do not require a vote. Moreover, the question before the Court is not
                    whether the decision taken by NATO at the Bucharest Summit with
                    respect to the Applicant’s candidacy was due exclusively, principally, or
                    marginally to the Respondent’s objection. As the Parties agree, the obliga‑
                    tion under the first clause of Article 11, paragraph 1, is one of conduct, not
                    of result. Thus, the question before the Court is whether the Respondent,
                    by its own conduct, did not comply with the obligation not to object con‑
                    tained in Article 11, paragraph 1, of the Interim Accord.



                       71. The Court also observes that the Respondent did not take the
                    ­ osition that any objection by it at the Bucharest Summit was based on
                    p
                    grounds unrelated to the difference over the name. Therefore, the Court
                    need not decide whether the Respondent retains a right to object to the

                    27




5 CIJ1026.indb 50                                                                                    20/06/13 08:42

                    668 	          application of interim accord (judgment)

                    Applicant’s admission to international organizations on such other
                    grounds.

                    B. 
                       Whether the Respondent “objected” to the Applicant’s admission
                       to NATO
                       72. The Court now turns to the evidence submitted to it by the Parties, in
                    order to decide whether the record supports the Applicant’s contention that
                    the Respondent objected to the Applicant’s membership in NATO. In this
                    regard, the Court recalls that, in general, it is the duty of the party that asserts
                    certain facts to establish the existence of such facts (Pulp Mills on the River
                    Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 71,
                    para. 162 ; Maritime Delimitation in the Black Sea (Romania v. Ukraine),
                    Judgment, I.C.J. Reports 2009, p. 86, para. 68). Thus, the Applicant bears
                    the burden of establishing the facts that support its allegation that the
                    Respondent failed to comply with its obligation under the Interim Accord.
                       73. To support the position that the Respondent objected to its admis‑
                    sion to NATO, the Applicant refers the Court to diplomatic correspon‑
                    dence of the Respondent before and after the Bucharest Summit and to
                    statements by senior officials of the Respondent during the same period.
                    The Respondent does not dispute the authenticity of these statements.
                    The Court will examine these statements as evidence of the Respondent’s
                    conduct in connection with the Bucharest Summit, in light of its obligation
                    under Article 11, paragraph 1, of the Interim Accord.

                       74. The Applicant referred to diplomatic correspondence from the
                    Respondent to other NATO member States exchanged prior to the
                    Bucharest Summit. An aide-memoire circulated by the Respondent to its
                    fellow NATO member States in 2007 points to the ongoing negotiations
                    between the Parties pursuant to resolution 817 and states that “[t]he sat‑
                    isfactory conclusion of the said negotiations is a sine qua non, in order to
                    enable Greece to continue to support the Euro‑atlantic aspirations of
                    Skopje”. The aide-memoire further states that the resolution of the name
                    issue “is going to be the decisive criterion for Greece to accept an invita‑
                    tion to FYROM to start NATO accession negotiations”.
                       75. The Applicant also introduced evidence showing that, during the
                    same period, the Respondent’s Prime Minister and Foreign Minister stated
                    publicly on a number of occasions that the Respondent would oppose the
                    extension of an invitation to the Applicant to join NATO at the Bucharest
                    Summit unless the name issue was resolved. On 22 February 2008, the
                    Respondent’s Prime Minister, speaking at a session of the Respondent’s
                    Parliament, made the following statement with regard to the difference
                    between the Parties over the name : “[W]ithout a mutually acceptable solu‑
                    tion allied relations cannot be established, there cannot be an invitation to
                    the neighbouring country to join the Alliance. No solution means — no
                    invitation.” The record indicates that the Prime Minister reiterated this
                    position publicly on at least three occasions in March 2008.

                    28




5 CIJ1026.indb 52                                                                                          20/06/13 08:42

                    669 	         application of interim accord (judgment)

                       76. The Respondent’s Foreign Minister also explained her Govern‑
                    ment’s position prior to the Bucharest Summit. On 17 March 2008, she
                    declared, referring to the Applicant, that “[i]f there is no compromise, we
                    will block their accession”. Ten days later, on 27 March 2008, in a speech
                    to the governing party’s Parliamentary Group, she stated that until a
                    solution is reached, “we cannot, of course, consent to addressing an invi‑
                    tation to our neighbouring state to join NATO. No solution — no invita‑
                    tion. We said it, we mean it, and everyone knows it.”


                      77. The Applicant also points to the statement of the Respondent’s
                    Prime Minister, made on 3 April 2008 at the close of the Bucharest Sum‑
                    mit in a message directed to the Greek people :
                           “It was unanimously decided that Albania and Croatia will accede
                         to NATO. Due to Greece’s veto, FYROM is not joining NATO.

                            I had said to everyone — in every possible tone and in every direc‑
                         tion — that ‘a failure to solve the name issue will impede their invi‑
                         tation’ to join the Alliance. And that is what I did. Skopje will be able
                         to become a member of NATO only after the name issue has been
                         resolved.”
                    The Applicant notes that this characterization of events at the Summit is
                    corroborated by other contemporaneous statements, including that of a
                    NATO spokesperson.
                      78. In addition, the Applicant relies on diplomatic correspondence from
                    the Respondent after the Bucharest Summit, in which the Respondent
                    characterizes its position at the Summit. In particular, the Applicant intro‑
                    duced a letter, dated 14 April 2008, from the Respondent’s Permanent
                    Representative to the United Nations to the Permanent Representative of
                    Costa Rica to the United Nations that included the following statement:
                            “At the recent NATO Summit Meeting in Bucharest and in view
                         of the failure to reach a viable and definitive solution to the name
                         issue, Greece was not able to consent to the Former Yugoslav Repub‑
                         lic of Macedonia being invited to join the North Atlantic Alliance.”
                    The Applicant asserts that the Respondent sent similar letters to all other
                    Members of the United Nations Security Council and to the United Nations
                    Secretary‑General. The Respondent does not refute this contention.
                      79. On 1 June 2008, in an aide-memoire sent by the Respondent to the
                    Organization of American States and its member States, the Respondent
                    made the following statement :
                            “At the NATO’s Summit in Bucharest in April 2008, allied leaders,
                         upon Greece’s proposal, agreed to postpone an invitation to FYROM
                         to join the Alliance, until a mutually acceptable solution to the name
                         issue is reached.”


                    29




5 CIJ1026.indb 54                                                                                    20/06/13 08:42

                    670 	         application of interim accord (judgment)

                       80. The Respondent stresses the absence of a formal voting mechanism
                    within NATO. For that reason, the Respondent asserts that, irrespective
                    of the statements by its government officials, there is no means by which
                    a NATO member State can exercise a “veto” over NATO decisions. The
                    Respondent further maintains that its obligation under Article 11, para‑
                    graph 1, does not prevent it from expressing its views, whether negative
                    or positive, regarding the Applicant’s eligibility for admission to an orga‑
                    nization, and characterizes the statements by its government officials as
                    speaking to whether the Applicant had satisfied the organization’s eligi‑
                    bility requirements, not as setting forth a formal objection. The Respon‑
                    dent further contends that it was “unanimously” decided at the Bucharest
                    Summit that the Applicant would not yet be invited to join NATO, and
                    thus that it cannot be determined whether a particular State “objected” to
                    the Applicant’s membership. According to the Respondent, “Greece did
                    not veto the FYROM’s accession to NATO . . . It was a collective decision
                    made on behalf of the Alliance as a whole.” (Emphasis in the original.)


                                                         *
                      81. In the view of the Court, the evidence submitted to it demonstrates
                    that through formal diplomatic correspondence and through statements
                    of its senior officials, the Respondent made clear before, during and after
                    the Bucharest Summit that the resolution of the difference over the name
                    was the “decisive criterion” for the Respondent to accept the Applicant’s
                    admission to NATO. The Respondent manifested its objection to the
                    Applicant’s admission to NATO at the Bucharest Summit, citing the fact
                    that the difference regarding the Applicant’s name remained unresolved.
                      82. Moreover, the Court cannot accept that the Respondent’s state‑
                    ments regarding the admission of the Applicant were not objections, but
                    were merely observations aimed at calling the attention of other NATO
                    member States to concerns about the Applicant’s eligibility to join NATO.
                    The record makes abundantly clear that the Respondent went beyond
                    such observations to oppose the Applicant’s admission to NATO on the
                    ground that the difference over the name had not been resolved.

                      83. The Court therefore concludes that the Respondent objected to the
                    Applicant’s admission to NATO, within the meaning of the first clause of
                    Article 11, paragraph 1, of the Interim Accord.

                          2. The Effect of the Second Clause of Article 11, Paragraph 1,
                                               of the Interim Accord
                      84. The Court turns now to the question whether the Respondent’s
                    objection to the Applicant’s admission to NATO at the Bucharest Sum‑
                    mit fell within the exception contained in the second clause of Article 11,
                    paragraph 1, of the Interim Accord.

                    30




5 CIJ1026.indb 56                                                                                  20/06/13 08:42

                    671 	         application of interim accord (judgment)

                       85. In this clause, the Parties agree that the Respondent “reserves the
                    right to object to any membership” by the Applicant in an international,
                    multilateral or regional organization or institution of which the Respon‑
                    dent is a member “if and to the extent the [Applicant] is to be referred to
                    in such organization or institution differently than in paragraph 2 of
                    United Nations Security Council resolution 817 (1993)”. The Court
                    recalls that paragraph 2 of resolution 817 recommends that the Applicant
                    be admitted to membership in the United Nations, being “provisionally
                    referred to for all purposes within the United Nations as ‘the former
                    Yugoslav Republic of Macedonia’ pending settlement of the difference
                    that has arisen over the name of the State”.


                       86. The Applicant maintains that the exception in the second clause of
                    Article 11, paragraph 1, applies only if the Applicant is to be referred to
                    by the organization itself as something other than “the former Yugoslav
                    Republic of Macedonia”. In its view, resolution 817 contemplated that
                    the Applicant would refer to itself by its constitutional name (“Republic
                    of Macedonia”) within the United Nations. The Applicant asserts that
                    this has been its consistent practice since resolution 817 was adopted and
                    that the Parties incorporated this practice into the second clause of Arti‑
                    cle 11, paragraph 1. The Applicant also cites evidence contemporaneous
                    with the adoption of resolution 817 indicating, in its view, that it was
                    understood by States involved in the drafting of that resolution that the
                    resolution would neither require the Applicant to refer to itself by the
                    provisional designation within the United Nations nor direct third States
                    to use any particular name or designation when referring to the Appli‑
                    cant. On this basis, it is the Applicant’s position that the Respondent’s
                    right to object pursuant to Article 11, paragraph 1, does not apply to the
                    Applicant’s admission to NATO because the same practice would be fol‑
                    lowed in NATO that has been followed in the United Nations. The
                    Applicant asserts that the reference to how it will be referred to “in” an
                    organization means, with respect to an organization such as NATO, inter
                    alia : the way that it will be listed by NATO as a member of the organiza‑
                    tion ; the way that representatives of the Applicant will be accredited by
                    NATO ; and the way that NATO will refer to the Applicant in all official
                    NATO documents.
                       87. The Respondent is of the view that the Applicant’s intention to
                    refer to itself in NATO by its constitutional name, as well as the possibil‑
                    ity that third States may refer to the Applicant by its constitutional name,
                    triggers the exception in the second clause of Article 11, paragraph 1, and
                    thus permitted the Respondent to object to the Applicant’s admission to
                    NATO. In the Respondent’s view, resolution 817 requires the Applicant
                    to refer to itself as the “former Yugoslav Republic of Macedonia” within
                    the United Nations. The Respondent does not dispute the Applicant’s
                    claim of consistent practice within the United Nations, but contends that
                    the Respondent engaged in a “general practice of protests” in regard to

                    31




5 CIJ1026.indb 58                                                                                  20/06/13 08:42

                    672 	         application of interim accord (judgment)

                    use of the Applicant’s constitutional name, before and after the conclu‑
                    sion of the Interim Accord. To support this assertion, the Respondent
                    submits evidence of eight instances during the period between the adop‑
                    tion of resolution 817 and the conclusion of the Interim Accord in which
                    the Respondent claimed that the Applicant’s reference to itself by the
                    name “Republic of Macedonia” within the United Nations was inconsis‑
                    tent with resolution 817.


                      88. With respect to the text of Article 11, paragraph 1, the Respondent
                    points out that the second clause of that Article applies when the Appli‑
                    cant is to be referred to “in” an organization, not only when the Appli‑
                    cant is to be referred to “by” the organization in a particular way.
                    Moreover, the Respondent argues that the phrase “if and to the extent
                    that” in the second clause means that Article 11, paragraph 1, is not
                    merely an “on/off switch”. Instead, in the Respondent’s view, the phrase
                    “to the extent” makes clear that the Respondent may object in response
                    to a limited or occasional use of a name other than the provisional desig‑
                    nation (such as when the Applicant “instigates the use” of a different
                    name by the officers of an organization or by other member States of the
                    organization). In support of this interpretation the Respondent asserts
                    that the phrase “if and to the extent that” would lack effet utile if it were
                    not interpreted as the Respondent suggests, because this would render the
                    words “to the extent that” without legal content.

                                                          *
                       89. The Court notes that the Parties agree on the interpretation of the
                    second clause of Article 11, paragraph 1, in one circumstance : the excep‑
                    tion contained in the second clause permits the Respondent to object to
                    the Applicant’s admission to an organization if the Applicant is to be
                    referred to by the organization itself other than by the provisional desig‑
                    nation. The Respondent also asserts that it has the right to object in two
                    other circumstances : first, if the Applicant will refer to itself in the orga‑
                    nization using its constitutional name and, secondly, if third States will
                    refer to the Applicant in the organization by its constitutional name. The
                    Applicant disagrees with both of these assertions.

                       90. Although the Parties articulate divergent views on the interpreta‑
                    tion of the clause, i.e., whether the Respondent may object if third States
                    will refer to the Applicant using its constitutional name, the Respondent
                    does not pursue, as a factual matter, the position that any objection at the
                    Bucharest Summit was made in response to the prospect that third States
                    would refer to the Applicant in NATO using its constitutional name.
                    Thus, in the present case, the Court need not decide whether the second
                    clause would permit an objection based on the prospect that third States
                    would use the Applicant’s constitutional name in NATO. On the other

                    32




5 CIJ1026.indb 60                                                                                     20/06/13 08:42

                    673 	         application of interim accord (judgment)

                    hand, the Parties agree that the Applicant intended to refer to itself within
                    NATO, once admitted, by its constitutional name, not by the provisional
                    designation set forth in resolution 817. Thus, the Court must decide
                    whether the second clause of Article 11, paragraph 1, permitted the
                    Respondent to object in that circumstance.

                       91. The Court will interpret the second clause of Article 11, para‑
                    graph 1, of the Interim Accord, in accordance with Articles 31 and 32 of
                    the Vienna Convention on the Law of Treaties of 1969 (hereinafter the
                    “1969 Vienna Convention”), to which both the Applicant and the Respon‑
                    dent are parties. The Court will therefore begin by considering the ordi‑
                    nary meaning to be given to the terms of the treaty in their context and in
                    light of its object and purpose.
                       92. The Court observes that the Parties formulated the second clause
                    using the passive voice : “if and to the extent the [Applicant] is to be
                    referred to . . . differently than in” paragraph 2 of resolution 817. The use
                    of the passive voice is difficult to reconcile with the Respondent’s view
                    that the clause covers not only how the organization is to refer to the
                    Applicant but also the way that the Applicant is to refer to itself. As to
                    the inclusion of the phrase “to the extent”, the Court recalls the Respon‑
                    dent’s contention that the phrase lacks legal effect (“effet utile”) unless it
                    is interpreted to mean that the Respondent’s right to object is triggered
                    not only by the anticipated practice of the organization, but also by the
                    use of the constitutional name by others. The Court cannot agree that the
                    phrase would have legal effect only if interpreted as the Respondent sug‑
                    gests. The phrase would still have a legal significance, for example, if it
                    were interpreted to mean that the Respondent has a right to object for so
                    long as the organization refers to the Applicant by the constitutional
                    name. Accordingly, the Court rejects the Respondent’s contention that
                    the phrase “to the extent” is without legal effect unless the second clause
                    of Article 11, paragraph 1, permits the Respondent to object to admission
                    to an organization if the Applicant is to refer to itself in the organization
                    by its constitutional name.


                       93. As for the phrase “to be referred to . . . differently than in para‑
                    graph 2 of United Nations Security Council resolution 817 (1993)”, it will
                    be recalled that the relevant text of that resolution recommends that the
                    Applicant be admitted to membership in the United Nations, being “pro‑
                    visionally referred to for all purposes within the United Nations as ‘the
                    former Yugoslav Republic of Macedonia’” pending settlement of the dif‑
                    ference over the name. Thus, a central question for the Court is whether
                    the prospect that the Applicant would refer to itself in NATO by its con‑
                    stitutional name means that the Applicant is “to be referred to . . . differ‑
                    ently than in paragraph 2 of Security Council resolution 817 (1993)”. The
                    Court therefore examines the text of resolution 817 in relation to the
                    ­second clause of Article 11, paragraph 1. That resolution was adopted

                    33




5 CIJ1026.indb 62                                                                                    20/06/13 08:42

                    674 	        application of interim accord (judgment)

                    pursuant to Article 4, paragraph 2, of the Charter of the United Nations,
                    which states that admission of a State to membership in the Organization
                    is effected by a decision of the General Assembly upon the recommenda‑
                    tion of the Security Council. Thus, it could be argued that paragraph 2 of
                    resolution 817 is directed primarily to another organ of the United
                    Nations, namely the General Assembly, rather than to individual Mem‑
                    ber States. On the other hand, the wording of paragraph 2 of resolu‑
                    tion 817 is broad — “for all purposes” — and thus could be read to
                    extend to the conduct of Member States, including the Applicant, within
                    the United Nations.



                        94. Bearing in mind these observations regarding the text of the second
                    clause of Article 11, paragraph 1, and of resolution 817, the Court will
                     now proceed to ascertain the ordinary meaning of the second clause of
                     Article 11, paragraph 1, in its context and in light of the treaty’s object
                     and purpose. To this end, the Court will examine other provisions of the
                     treaty and a related and contemporaneous agreement between the Parties.
                        95. Article 1, paragraph 1, of the Interim Accord, provides that the
                     Respondent will recognize the Applicant as an “independent and sover‑
                    eign state” and that the Respondent will refer to it by a provisional desig‑
                    nation (as “the former Yugoslav Republic of Macedonia”). Nowhere,
                    however, does the Interim Accord require the Applicant to use the provi‑
                    sional designation in its dealings with the Respondent. On the contrary,
                    the “Memorandum on ‘Practical Measures’ Related to the Interim
                    Accord”, concluded by the Parties contemporaneously with the entry into
                    force of the Interim Accord, expressly envisages that the Applicant will
                    refer to itself as the “Republic of Macedonia” in its dealings with the
                    Respondent. Thus, as of the entry into force of the Interim Accord, the
                    Respondent did not insist that the Applicant forbear from the use of its
                    constitutional name in all circumstances.
                        96. The Court also contrasts the wording of the second clause of Arti‑
                    cle 11, paragraph 1, to other provisions of the treaty that impose express
                    limitations on the Applicant or on both Parties. In Article 7, paragraph 2,
                    for example, the Applicant agrees to “cease” the use of the symbol that it
                    had previously used on its flag. This provision thus contains a requirement
                    that the Applicant change its existing conduct. Additional provisions
                    under the general heading of “friendly relations and confidence‑­
                    building measures” — namely, the three paragraphs of Article 6 — are
                    also framed entirely as commitments by the Applicant. By contrast,
                    although the Parties were aware of the Applicant’s consistent use of
                    its constitutional name in the United Nations, the Parties drafted the
                    ­second clause of Article 11, paragraph 1, without using language that calls
                     for a change in the Applicant’s conduct. If the Parties had wanted the
                     Interim Accord to mandate a change in the Applicant’s use of its con­
                     stitutional name in international organizations, they could have included

                    34




5 CIJ1026.indb 64                                                                                  20/06/13 08:42

                    675 	         application of interim accord (judgment)

                    an explicit obligation to that effect as they did with the corresponding
                    obligations in Article 6 and Article 7, paragraph 2.



                       97. The significance of this comparison between the second clause of
                    Article 11, paragraph 1, and other provisions of the Interim Accord is
                    underscored by consideration of the overall structure of the treaty and
                    the treaty’s object and purpose. While each Party emphasizes different
                    aspects of the treaty in describing its object and purpose, they appear to
                    hold a common view that the treaty was a comprehensive exchange with
                    the overall object and purpose of : first, providing for the normalization
                    of the Parties’ relations (bilaterally and in international organizations) ;
                    secondly, requiring good-faith negotiations regarding the difference over
                    the name ; and, thirdly, agreeing on what the Respondent called “assur‑
                    ances related to particular circumstances”, e.g., provisions governing the
                    use of certain symbols and requiring effective measures to prohibit politi‑
                    cal interference, hostile activities and negative propaganda. Viewed
                    together, the two clauses of Article 11, paragraph 1, advance the first of
                    these objects by specifying the conditions under which the Respondent is
                    required to end its practice of blocking the Applicant’s admission to orga‑
                    nizations. Another component of the exchange — the provisions contain‑
                    ing assurances, including those that impose obligations on the Applicant
                    to change its conduct — appears elsewhere in the treaty. In light of the
                    structure and the object and purpose of the treaty, it appears to the Court
                    that the Parties would not have imposed a significant new constraint on
                    the Applicant — that is, to constrain its consistent practice of calling
                    itself by its constitutional name — by mere implication in Article 11,
                    paragraph 1. Thus, the Court concludes that the structure and the object
                    and purpose of the treaty support the position taken by the Applicant.



                       98. Taken together, therefore, the text of the second clause of Arti‑
                    cle 11, paragraph 1, when read in context and in light of the object and
                    purpose of the treaty, cannot be interpreted to permit the Respondent to
                    object to the Applicant’s admission to or membership in an organization
                    because of the prospect that the Applicant would refer to itself in that
                    organization using its constitutional name.
                       99. The Court next examines the subsequent practice of the Parties in
                    the application of Article 11, paragraph 1, of the Interim Accord, in
                    accordance with Article 31, paragraph 3 (b), of the 1969 Vienna Conven‑
                    tion. The Applicant asserts that between the conclusion of the Interim
                    Accord and the Bucharest Summit, it joined at least 15 international
                    organizations of which the Respondent was also a member. In each case,
                    the Applicant was admitted under the provisional designation prescribed
                    by paragraph 2 of resolution 817 and has been referred to in the organiza‑

                    35




5 CIJ1026.indb 66                                                                                  20/06/13 08:42

                    676 	         application of interim accord (judgment)

                    tion by that name. However, the Applicant has continued to refer to itself
                    by its constitutional name in its relations with and dealings within those
                    international organizations and institutions. The Court notes, in particu‑
                    lar, the Applicant’s assertion that the Respondent did not object to its
                    admission to any of these 15 organizations. This point went unchallenged
                    by the Respondent. Although there is no evidence that the Respondent
                    ever objected to admission or membership based on the prospect that the
                    Applicant would use its constitutional name in such organizations, the
                    Respondent does identify one instance in which it complained about the
                    Applicant’s use of its constitutional name in the Council of Europe after
                    the Applicant had already joined that organization. The Respondent
                    apparently raised its concerns for the first time only in December 2004,
                    more than nine years after the Applicant’s admission, returning to the
                    subject once again in 2007.
                       100. The Court also refers to evidence of the Parties’ practice in respect
                    of NATO prior to the Bucharest Summit. For several years leading up to
                    the Bucharest Summit, the Applicant consistently used its constitutional
                    name in its dealings with NATO, as a participant in the NATO Partner‑
                    ship for Peace and the NATO Membership Action Plan. Despite the
                    Applicant’s practice of using its constitutional name in its dealings with
                    NATO, as it did in all other organizations, there is no evidence that the
                    Respondent, in the period leading up to the Bucharest Summit, ever
                    expressed concerns about the Applicant’s use of the constitutional name
                    in its dealings with NATO or that the Respondent indicated that it would
                    object to the Applicant’s admission to NATO based on the Applicant’s
                    past or future use of its constitutional name. Instead, as detailed above,
                    the evidence makes clear that the Respondent objected to the Applicant’s
                    admission to NATO in view of the failure to reach a final settlement of
                    the difference over the name.

                       101. Based on the foregoing analysis, the Court concludes that the
                    practice of the Parties in implementing the Interim Accord supports the
                    Court’s prior conclusions (see paragraph 98) and thus that the second
                    clause of Article 11, paragraph 1, does not permit the Respondent to
                    object to the Applicant’s admission to an organization based on the pros‑
                    pect that the Applicant is to refer to itself in such organization with its
                    constitutional name.
                       102. The Court recalls that the Parties introduced extensive evidence
                    related to the travaux préparatoires of the Interim Accord and of resolu‑
                    tion 817. In view of the conclusions stated above (see paragraphs 98
                    and 101), however, the Court considers that it is not necessary to address
                    this additional evidence. The Court also recalls that each Party referred to
                    additional evidence regarding the use of the Applicant’s constitutional
                    name, beyond the evidence related to the subsequent practice under the
                    Interim Accord, which is analysed above. This evidence does not bear
                    directly on the question whether the Interim Accord permits the Respon‑
                    dent to object to the Applicant’s admission to or membership in an orga‑

                    36




5 CIJ1026.indb 68                                                                                   20/06/13 08:42

                    677 	         application of interim accord (judgment)

                    nization based on the Applicant’s self‑reference by its constitutional
                    name, and accordingly the Court does not address it.


                                                         *
                       103. In view of the preceding analysis, the Court concludes that the
                    Applicant’s intention to refer to itself in an international organization by
                    its constitutional name did not mean that it was “to be referred to” in
                    such organization “differently than in” paragraph 2 of resolution 817.
                    Accordingly, the exception set forth in the second clause of Article 11,
                    paragraph 1, of the Interim Accord did not entitle the Respondent to
                    object to the Applicant’s admission to NATO.


                                        3. Article 22 of the Interim Accord
                      104. Article 22 of the Interim Accord provides :
                            “This Interim Accord is not directed against any other State or
                         entity and it does not infringe on the rights and duties resulting from
                         bilateral or multilateral agreements already in force that the Parties
                         have concluded with other States or international organizations.”
                       105. The Applicant maintains that Article 22 “is simply a factual state‑
                    ment”. It “does not address the rights and duties of the Respondent : it
                    merely declares that the Interim Accord as a whole does not infringe on
                    the rights and duties of third States or other entities”. According to the
                    Applicant, Article 22 expresses “the rule set forth in Article 34 of the 1969
                    Vienna Convention . . . that ‘[a] treaty does not create either obligations
                    or rights for a third State without its consent’”. The Applicant notes that
                    the Respondent’s interpretation would render Article 11, paragraph 1,
                    meaningless by allowing the Respondent to object simply by invoking an
                    alleged right or duty under another agreement.

                       106. The Respondent takes the position that, even assuming that the
                    Court were to conclude that the Respondent had objected to the Appli‑
                    cant’s admission to NATO, in contravention of Article 11, paragraph 1,
                    such objection would not breach the Interim Accord, because of the effect
                    of Article 22. In the written proceedings, the Respondent construed Arti‑
                    cle 22 to mean that both the rights and the duties of a party to the Interim
                    Accord under a prior agreement prevail over that party’s obligations in
                    the Interim Accord. In particular, the Respondent argued that it was free
                    to object to the Applicant’s admission to NATO because “any rights of
                    Greece under NATO, and any obligations owed to NATO or to the other
                    NATO member States must prevail in case of a conflict” with the restric‑
                    tion on the Respondent’s right to object under Article 11, paragraph 1.
                    The Respondent relied on its right under Article 10 of the North Atlantic

                    37




5 CIJ1026.indb 70                                                                                   20/06/13 08:42

                    678 	         application of interim accord (judgment)

                    Treaty to consent (or not) to the admission of a State to NATO and its
                    “duty to engage actively and promptly in discussions of concern to the
                    Organization”. The Respondent argues that Article 22 “is a legal provi‑
                    sion” (emphasis in the original) and not “simply a factual statement” and
                    that the Applicant’s interpretation of Article 22 — that it restates the rule
                    in Article 34 of the [1969 Vienna Convention] — “would render Article 22
                    essentially an exercise in redundancy”.

                       107. In the course of the oral proceedings, however, the Respondent
                    appears to have narrowed its interpretation of Article 22, stating that it
                    has a right to object “if, and only if, the rules and criteria of those orga‑
                    nizations require objection in the light of the circumstances of the applica‑
                    tion for admission” (emphasis added). From the fact that NATO is a
                    “limited‑membership organization” with the specific objective of mutual
                    defence, the Respondent also infers a duty “to exercise plenary judgment
                    in each membership decision”. In the Respondent’s view, each member
                    State thus has not only a right but also a duty to raise its concerns if it
                    believes that an applicant does not fulfil the organization’s accession cri‑
                    teria. With respect to the content of those accession criteria as they relate
                    to the Applicant, the Respondent relies principally on a NATO press
                    release entitled “Membership Action Plan (MAP)”, adopted at the close
                    of the Washington, D.C. NATO Summit on 24 April 1999, stating that
                    aspiring members would be expected, inter alia, “to settle ethnic disputes
                    or external territorial disputes including irredentist claims . . . by peaceful
                    means” and “to pursue good neighbourly relations”.



                                                          *
                       108. The Court first observes that if Article 22 of the Interim Accord is
                    interpreted as a purely declaratory provision, as the Applicant suggests,
                    that Article could under no circumstances provide a basis for the Respon‑
                    dent’s objection.
                       109. Turning to the Respondent’s interpretation of Article 22, the
                    Court notes the breadth of the Respondent’s original contention that its
                    “rights” under a prior agreement (in addition to its “duties”) take prece‑
                    dence over its obligation not to object to admission by the Applicant to
                    an organization within the terms of Article 11, paragraph 1. That inter‑
                    pretation of Article 22, if accepted, would vitiate that obligation, because
                    the Respondent normally can be expected to have a “right” under prior
                    agreements with third States to express a view on membership decisions.
                    The Court, considering that the Parties did not intend Article 22 to ren‑
                    der meaningless the first clause of Article 11, paragraph 1, is therefore
                    unable to accept the broad interpretation originally advanced by the
                    Respondent. In this regard, the Court notes that the Court of Justice of
                    the European Communities has rejected a similar argument. In particu‑

                    38




5 CIJ1026.indb 72                                                                                     20/06/13 08:42

                    679 	         application of interim accord (judgment)

                    lar, that court has interpreted a provision of the Treaty establishing the
                    European Economic Community which states that “rights and obliga‑
                    tions” under prior agreements “shall not be affected by” the provisions of
                    the treaty. The European Court has concluded that this language refers to
                    the “rights” of third countries and the “obligations” of treaty parties,
                    respectively (see Case 10/61 Commission v. Italy [1962] ECR, p. 10; see
                    also Case C‑249/06 Commission v. Sweden [2009] ECR I‑1348, para. 34).



                       110. The Court thus turns to the Respondent’s narrower interpretation
                    of Article 22, i.e., that “duties” under a prior treaty would take prece‑
                    dence over obligations in the Interim Accord. Accepting, arguendo, that
                    narrower interpretation, the next step in the Court’s analysis would be to
                    evaluate whether the Respondent has duties under the North Atlantic
                    Treaty with which it cannot comply without being in breach of its obliga‑
                    tion not to object to the Applicant’s admission to NATO. Thus, to evalu‑
                    ate the effect of Article 22, if interpreted in the manner suggested by the
                    Respondent in the narrower and later version of its argument, the Court
                    must also examine whether the Respondent has established that the
                    North Atlantic Treaty imposed a duty on it to object to the Applicant’s
                    admission to NATO.
                       111. The Respondent offers no persuasive argument that any provision
                    of the North Atlantic Treaty required it to object to the Applicant’s mem‑
                    bership. Instead the Respondent attempts to convert a general “right” to
                    take a position on membership decisions into a “duty” by asserting a
                    “duty” to exercise judgment as to membership decisions that frees the
                    Respondent from its obligation not to object to the Applicant’s admis‑
                    sion to an organization. This argument suffers from the same deficiency
                    as the broader interpretation of Article 22 initially advanced by the
                    Respondent, namely, that it would erase the value of the first clause of
                    Article 11, paragraph 1. Thus, the Court concludes that the Respondent
                    has not demonstrated that a requirement under the North Atlantic Treaty
                    compelled it to object to the admission of the Applicant to NATO.

                      112. As a result of the foregoing analysis, the Court concludes that the
                    Respondent’s attempt to rely on Article 22 is unsuccessful. Accordingly,
                    the Court need not decide which of the two Parties’ interpretations is the
                    correct one.

                             4. Conclusion concerning whether the Respondent Failed
                                           to Comply with Article 11,
                                       Paragraph 1, of the Interim Accord
                      113. Thus, the Court concludes that the Respondent failed to comply
                    with its obligation under Article 11, paragraph 1, of the Interim Accord
                    by objecting to the Applicant’s admission to NATO at the Bucharest

                    39




5 CIJ1026.indb 74                                                                                 20/06/13 08:42

                    680 	         application of interim accord (judgment)

                    Summit. The prospect that the Applicant would refer to itself in NATO
                    using its constitutional name did not render that objection lawful under
                    the exception contained in the second clause of Article 11, paragraph 1.
                    In the circumstances of the present case, Article 22 of the Interim Accord
                    does not provide a basis for the Respondent to make an objection that is
                    inconsistent with Article 11, paragraph 1.



                         IV. Additional Justifications Invoked by the Respondent

                       114. As an alternative to its main argument that the Respondent com‑
                    plied with its obligations under the Interim Accord, the Respondent con‑
                    tends that the wrongfulness of any objection to the admission of the
                    Applicant to NATO is precluded by the doctrine of exceptio non adimpleti
                    contractus. The Respondent also suggests that any failure to comply with
                    its obligations under the Interim Accord could be justified both as a
                    response to a material breach of a treaty and as a countermeasure under
                    the law of State responsibility. The Court will begin by summarizing the
                    Parties’ arguments with respect to those three additional justifications.


                                      1. The Parties’ Arguments with regard
                                   to the Respondent’s Additional Justifications
                       The Parties’ arguments with regard to the exceptio non adimpleti
                    A. 
                       contractus
                       115. The Respondent states that the exceptio non adimpleti contractus
                    is a general principle of international law that permits the Respondent “to
                    withhold the execution of its own obligations which are reciprocal to
                    those not performed by [the Applicant]”. According to the Respondent,
                    the exceptio would apply in respect of the failure of one party to perform
                    a “fundamental provision” of the Interim Accord. In the view of the
                    Respondent, the exceptio permits a State suffering breaches of treaty
                    commitments by another State to respond by unilaterally suspending or
                    terminating its own corresponding obligations. In particular, the Respon‑
                    dent contends that its obligation not to object (under Article 11, para‑
                    graph 1) is linked in a synallagmatic relationship with the obligations of
                    the Applicant in Articles 5, 6, 7 and 11 of the Interim Accord, and thus
                    that under the exceptio, breaches by the Applicant of these obligations
                    preclude the wrongfulness of any non‑performance by the Respondent of
                    its obligation not to object to the Applicant’s admission to NATO.
                       116. The Respondent also states that “the conditions triggering the
                    exception of non‑performance are different from and less rigid than the
                    conditions for suspending a treaty or precluding wrongfulness by way of
                    countermeasures”. According to the Respondent, the exceptio “does not

                    40




5 CIJ1026.indb 76                                                                                 20/06/13 08:42

                    681 	         application of interim accord (judgment)

                    have to be notified or proven beforehand . . . There are simply no proce‑
                    dural requirements to the exercise of the staying of the performance
                    through the mechanism of the exceptio.” The Respondent also points to
                    several situations in which it maintains that it complained to the Appli‑
                    cant about the Applicant’s alleged failure to comply with its obligations
                    under the Interim Accord.
                       117. The Applicant asserts that the Respondent has failed to demon‑
                    strate that the exceptio is a general principle of international law. The
                    Applicant also argues that Article 60 of the 1969 Vienna Convention pro‑
                    vides a complete set of rules and procedures governing responses to mate‑
                    rial breaches under the law of treaties and that the exceptio is not
                    recognized as justifying non‑performance under the law of State respon‑
                    sibility. The Applicant further disputes the Respondent’s contention that
                    the Applicant’s obligations under Articles 5, 6 and 7 of the Interim
                    Accord are synallagmatic with the Respondent’s obligation not to object
                    in Article 11, paragraph 1. The Applicant also takes the position that the
                    Respondent did not raise the breaches upon which it now relies until after
                    the Respondent objected to the Applicant’s admission to NATO.


                    B. The Parties’ arguments with regard to a response to material breach


                       118. The Respondent maintains that any disregard of its obligations
                    under the Interim Accord could be justified as a response to a material
                    breach of a treaty. The Respondent initially stated that it was not seeking
                    to suspend the Interim Accord in whole or in part pursuant to the
                    1969 Vienna Convention, but later took the position that partial suspen‑
                    sion of the Interim Accord is “justified” under Article 60 of the
                    1969 Vienna Convention (to which both the Applicant and Respondent
                    are parties) because the Applicant’s breaches were material. The Respon‑
                    dent took note of the procedural requirements contained in Article 65 of
                    the 1969 Vienna Convention, but asserted that, if a State is suspending
                    part of a treaty “in answer to another party . . . alleging its violation”, ex
                    ante notice is not required.


                       119. The Applicant contends that the Respondent never alerted the Appli‑
                    cant to any alleged material breach of the Interim Accord and never sought
                    to invoke a right of suspension under Article 60 of the 1969 Vienna Con­
                    vention. The Applicant notes that the Respondent confirmed its non‑reliance
                    on Article 60 in the Counter‑Memorial. In addition, the Applicant calls atten‑
                    tion to the “specific and detailed” procedural requirements of Article 65 of
                    the 1969 Vienna Convention and asserts that the Respondent has not met
                    those. The Applicant further contends that prior to the Bucharest Summit,
                    the Respondent never notified the Applicant of any ground for suspension

                    41




5 CIJ1026.indb 78                                                                                    20/06/13 08:42

                    682 	         application of interim accord (judgment)

                    of the Interim Accord, of its view that the Applicant had breached the Interim
                    Accord or that the Respondent was suspending the Interim Accord.

                    C. The Parties’ arguments with regard to countermeasures
                        120. The Respondent also argues that any failure to comply with its
                    obligations under the Interim Accord could be justified as a counter­
                    measure. As with the Respondent’s argument regarding suspension in
                    response to a material breach, the Respondent’s position on counter­
                    measures evolved during the proceedings. Initially, the Respondent stated
                    that it did not claim that any objection to the Applicant’s admission to
                    NATO was justified as a countermeasure. Later, the Respondent stated
                    that its “supposed objection would fulfil the requirements for counter‑
                    measures”. The Respondent described the defence as “doubly subsid‑
                    iary”, meaning that it would play a role only if the Court found the
                    Respondent to be in breach of the Interim Accord and if it concluded that
                    the exceptio did not preclude the wrongfulness of the Respondent’s
                    ­conduct.
                        121. The Respondent discusses countermeasures with reference to
                     the requirements reflected in the International Law Commission Articles
                     on State Responsibility (Annex to General Assembly resolution 56/83,
                     12 December 2001, hereinafter referred to as “the ILC Articles on State
                     Responsibility”). It asserts that the Applicant’s violations were serious
                     and that the Respondent’s responses were consistent with the conditions
                     reflected in the ILC Articles on State Responsibility, which it describes as
                     requiring that countermeasures be proportionate, be taken for the pur‑
                     pose of achieving cessation of the wrongful act and be confined to the
                     temporary non‑performance of the Respondent’s obligation not to object.
                     The Respondent also states that the Applicant was repeatedly informed
                     of the Respondent’s positions.
                        122. The Applicant calls attention to the requirements in the ILC Arti‑
                     cles on State Responsibility that countermeasures must be taken in
                     response to a breach by the other State, must be proportionate to those
                     breaches and must be taken only after notice to the other State. In the
                     view of the Applicant, none of these requirements were met. The Appli‑
                     cant further states its view that the requirements for the imposition of
                     countermeasures contained in the ILC Articles on State Responsibility
                     reflect “general international law”.

                                          2. The Respondent’s Allegations
                                        that the Applicant Failed to Comply
                                   with Its Obligations under the Interim Accord
                      123. The Court observes that while the Respondent presents separate
                    arguments relating to the exceptio, partial suspension under Article 60 of
                    the 1969 Vienna Convention, and countermeasures, it advances certain
                    minimum conditions that are common to all three arguments. First, the

                    42




5 CIJ1026.indb 80                                                                                    20/06/13 08:42

                    683 	         application of interim accord (judgment)

                    Respondent bases each argument on the allegation that the Applicant
                    breached several provisions of the Interim Accord prior to the Respon‑
                    dent’s objection to the Applicant’s admission to NATO. Secondly, each
                    argument, as framed by the Respondent, requires the Respondent to
                    show that its objection to the Applicant’s admission to NATO was made
                    in response to the alleged breach or breaches by the Applicant, in other
                    words, to demonstrate a connection between any breach by the Applicant
                    and any objection by the Respondent. With these conditions in mind, the
                    Court turns to the evidence regarding the alleged breaches by the Appli‑
                    cant. As previously noted (see paragraph 72), it is in principle the duty of
                    the party that asserts certain facts to establish the existence of such facts.

                    A. 
                       Alleged breach by the Applicant of the second clause of Article 11,
                       paragraph 1
                       124. The Court begins with the Respondent’s claim that the second
                    clause of Article 11, paragraph 1, imposes an obligation on the Applicant
                    not to be referred to in an international organization or institution by any
                    reference other than the provisional designation (as “the former Yugoslav
                    Republic of Macedonia”). The Respondent alleges that the Applicant has
                    failed to comply with such an obligation.
                       125. The Applicant, for its part, asserts that the second clause of Arti‑
                    cle 11, paragraph 1, does not impose an obligation on the Applicant, but
                    instead specifies the single circumstance under which the Respondent may
                    object to admission.
                       126. The Court notes that on its face, the text of the second clause of
                    Article 11, paragraph 1, does not impose an obligation upon the Appli‑
                    cant. The Court further notes that, just as other provisions of the Interim
                    Accord impose obligations only on the Applicant, Article 11, para‑
                    graph 1, imposes an obligation only on the Respondent. The second
                    clause contains an important exception to this obligation, but that does
                    not transform it into an obligation upon the Applicant. Accordingly, the
                    Court finds no breach by the Applicant of this provision.

                    B. Alleged breach by the Applicant of Article 5, paragraph 1


                      127. The Court next considers the Respondent’s allegation that the
                    Applicant breached its obligation to negotiate in good faith. It will be
                    recalled that Article 5, paragraph 1, of the Interim Accord provides :

                           “The Parties agree to continue negotiations under the auspices of
                         the Secretary‑General of the United Nations pursuant to Security
                         Council resolution 845 (1993) with a view to reaching agreement on
                         the difference described in that resolution and in Security Council
                         resolution 817 (1993).”

                    43




5 CIJ1026.indb 82                                                                                    20/06/13 08:42

                    684 	         application of interim accord (judgment)

                       128. The Respondent asserts that the Parties understood that the nego‑
                    tiations pursuant to Article 5, paragraph 1, have always been meant to
                    reach agreement on a single name that would be used for all purposes.
                    The Respondent contends that the Applicant has departed from this
                    understanding by pressing for a “dual formula” whereby the negotiations
                    are “limited solely to finding a name for use in the bilateral relations of
                    the Parties” and thus has attempted “unilaterally to redefine the object
                    and purpose of [the] negotiations”. The Respondent further contends that
                    the Applicant’s continuous use of its constitutional name to refer to itself
                    and its policy of securing third‑State recognition under that name deprives
                    the negotiations of their object and purpose. The Respondent also makes
                    the more general allegation that the Applicant has adopted an intransi‑
                    gent and inflexible stance during the negotiations over the name.


                       129. The Applicant, on the other hand, is of the view that it “gave no
                    undertaking under resolution 817, the Interim Accord or otherwise to call
                    itself by the provisional reference” (emphasis in the original) and main‑
                    tains that its efforts to build third‑State support for its constitutional
                    name do not violate its obligation to negotiate in good faith, as required
                    by Article 5, paragraph 1. The Applicant contends that the Interim
                    Accord did not prejudge the outcome of the negotiations required by
                    Article 5, paragraph 1, by prescribing that those negotiations result in a
                    single name to be used for all purposes. In addition, the Applicant argues
                    that it showed openness to compromises and that it was the Respondent
                    that was intransigent.
                       130. The Court observes that it is within the jurisdiction of the Court
                    to examine the question raised by the Respondent of whether the Parties
                    were engaged in good faith negotiations pursuant to Article 5, para‑
                    graph 1, without addressing the substance of, or expressing any views on,
                    the name difference itself, which is excluded from the Court’s jurisdiction
                    under Article 21, paragraph 2, of the Interim Accord (see paragraphs 28
                    to 38 above).
                       131. At the outset, the Court notes that although Article 5, paragraph 1,
                    contains no express requirement that the Parties negotiate in good faith,
                    such obligation is implicit under this provision (see 1969 Vienna Conven‑
                    tion, Art. 26 ; see also Delimitation of the Maritime Boundary in the Gulf of
                    Maine Area (Canada/United States of America), Judgment, I.C.J. Reports
                    1984, p. 292, para. 87 ; Fisheries Jurisdiction (United Kingdom v. Iceland),
                    Merits, Judgment, I.C.J. Reports 1974, pp. 33‑34, paras. 78‑79 ; Fisheries
                    Jurisdiction (Federal Republic of Germany v. Iceland), Merits, Judgment,
                    I.C.J. Reports 1974, p. 202, para. 69 ; Nuclear Tests (Australia v. France),
                    Judgment, I.C.J. Reports 1974, p. 268, para. 46 ; Nuclear Tests (New Zea‑
                    land v. France), Judgment, I.C.J. Reports 1974, p. 473, para. 49 ; North Sea
                    Continental Shelf (Federal Republic of Germany/Denmark ; Federal Rep­
                    ublic of Germany/Netherlands), Judgment, I.C.J. Reports 1969, pp. 46‑47,
                    para. 85).

                    44




5 CIJ1026.indb 84                                                                                   20/06/13 08:42

                    685 	         application of interim accord (judgment)

                       132. The Court notes that the meaning of negotiations for the pur‑
                    poses of dispute settlement, or the obligation to negotiate, has been clari‑
                    fied through the jurisprudence of the Court and that of its predecessor, as
                    well as arbitral awards. As the Permanent Court of International Justice
                    already stated in 1931 in the case concerning Railway Traffic between
                    Lithuania and Poland, the obligation to negotiate is first of all “not only
                    to enter into negotiations, but also to pursue them as far as possible, with
                    a view to concluding agreements”. No doubt this does not imply “an obli‑
                    gation to reach an agreement” (Railway Traffic between Lithuania and
                    Poland, Advisory Opinion, 1931, P.C.I.J., Series A/B, No. 42, p. 116 ; see
                    also Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment,
                    I.C.J. Reports 2010 (I), p. 68, para. 150), or that lengthy negotiations
                    must be pursued of necessity (Mavrommatis Palestine Concessions, Judg‑
                    ment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 13). However, States must
                    conduct themselves so that the “negotiations are meaningful”. This
                    requirement is not satisfied, for example, where either of the parties
                    “insists upon its own position without contemplating any modification of
                    it” (North Sea Continental Shelf (Federal Republic of Germany/Denmark ;
                    Federal Republic of Germany/Netherlands), Judgment, I.C.J. Reports
                    1969, p. 47, para. 85 ; see also Pulp Mills on the River Uruguay (Argen‑
                    tina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 67, para. 146) or
                    where they obstruct negotiations, for example, by interrupting communi‑
                    cations or causing delays in an unjustified manner or disregarding the
                    procedures agreed upon (Lake Lanoux Arbitration (Spain/France)
                    (1957), Reports of International Arbitral Awards (RIAA), Vol. XII,
                    p. 307). Negotiations with a view to reaching an agreement also imply
                    that the parties should pay reasonable regard to the interests of the other
                    (Fisheries Jurisdiction (United Kingdom v. Iceland), Merits, Judgment,
                    I.C.J. Reports 1974, p. 33, para. 78). As for the proof required for finding
                    of the existence of bad faith (a circumstance which would justify either
                    Party in claiming to be discharged from performance), “something more
                    must appear than the failure of particular negotiations” (Arbitration on
                    the Tacna‑Arica Question (Chile/Peru) (1925), RIAA, Vol. II, p. 930). It
                    could be provided by circumstantial evidence but should be supported
                    “not by disputable inferences but by clear and convincing evidence which
                    compels such a conclusion” (ibid.).

                       133. The Court turns to examine whether the obligation to negotiate in
                    good faith was met in the present case in light of the standards set out
                    above.
                       134. The Court observes that the failure of the Parties to reach agree‑
                    ment, 16 years after the conclusion of the Interim Accord, does not itself
                    establish that either Party has breached its obligation to negotiate in good
                    faith. Whether the obligation has been undertaken in good faith cannot
                    be measured by the result obtained. Rather, the Court must consider
                    whether the Parties conducted themselves in such a way that negotiations
                    may be meaningful.

                    45




5 CIJ1026.indb 86                                                                                  20/06/13 08:42

                    686 	         application of interim accord (judgment)

                        135. The record indicates that, during the course of the negotiations
                    pursuant to Article 5, paragraph 1, the Applicant had resisted suggestions
                    that it depart from its constitutional name and that the Respondent had
                    opposed the use of “Macedonia” in the name of the Applicant. In addi‑
                    tion, the record reveals that political leaders of both Parties at times made
                    public statements that suggested an inflexible position as to the name
                    difference, including in the months prior to the Bucharest Summit.
                    ­
                    Although such statements raise concerns, there is also evidence that the
                    United Nations mediator presented the Parties with a range of proposals
                    over the years and, in particular, expressed the view that, in the time
                    period prior to the Bucharest Summit, the Parties were negotiating in
                    ­earnest. Taken as a whole, the evidence from this period indicates that
                     the ­Applicant showed a degree of openness to proposals that differed
                     from either the sole use of its constitutional name or the “dual formula”,
                     while the Respondent, for its part, apparently changed its initial position
                     and in September 2007 declared that it would agree to the word “Mace‑
                     donia” being included in the Applicant’s name as part of a compound
                     formulation.

                       136. In particular, in March 2008, the United Nations mediator pro‑
                    posed that the Applicant adopt the name “Republic of Macedonia
                    (­Skopje)” for all purposes. According to the record before the Court,
                    the Applicant expressed a willingness to put this name to a referendum.
                    The record also indicates that it was the Respondent who rejected this
                    proposed name.
                       137. The Court also notes that the United Nations mediator made
                    comments during the period January-March 2008 that characterized the
                    negotiations in positive terms, noting the Parties’ obvious desire to settle
                    their differences.
                       138. Thus, the Court concludes that the Respondent has not met its
                    burden of demonstrating that the Applicant breached its obligation to
                    negotiate in good faith.

                    C. Alleged breach by the Applicant of Article 6, paragraph 2


                      139. Article 6, paragraph 2, provides:
                            “The Party of the Second Part hereby solemnly declares that noth‑
                         ing in its Constitution, and in particular in Article 49 as amended, can
                         or should be interpreted as constituting or will ever constitute the basis
                         for the Party of the Second Part to interfere in the internal affairs of
                         another State in order to protect the status and rights of any persons
                         in other States who are not citizens of the Party to the Second Part.”
                      140. The Respondent’s allegations under this heading relate principally
                    to the Applicant’s efforts to support or to advocate on behalf of persons
                    now resident in the Applicant’s territory (who are also, in some cases, the

                    46




5 CIJ1026.indb 88                                                                                     20/06/13 08:42

                    687 	         application of interim accord (judgment)

                    Applicant’s nationals) who left or were expelled from the Respondent’s
                    ­territory in connection with its civil war in the 1940s (or who are the des­
                     cendants of such persons) and who assert claims in relation to, among other
                     things, abandoned property in the Respondent’s territory. Some allegations
                     on which the Respondent relies refer to events subsequent to the Bucharest
                     Summit. Thus, the objection at the Summit could not have been a response
                     to them. The Respondent also complains about the Applicant’s alleged
                     efforts to support a “Macedonian minority” in the Respondent’s territory
                     made up of persons who are also the Respondent’s nationals.
                        141. For its part, the Applicant asserts that its concern for the human
                     rights of minority groups in the Respondent’s territory and for the human
                     rights of its own citizens cannot reasonably be viewed as constituting
                     interference in the Respondent’s internal affairs.

                       142. The Court finds that the allegations on which the Respondent
                    relies appear to be divorced from the text of Article 6, paragraph 2, which
                    addresses only the Applicant’s interpretation of its Constitution. The
                    Respondent has presented no convincing evidence to suggest that the
                    Applicant has interpreted its Constitution as providing a right to interfere
                    in the Respondent’s internal affairs on behalf of persons not citizens of
                    the Applicant. The Court therefore does not find that the Applicant
                    breached Article 6, paragraph 2, prior to the Bucharest Summit.


                    D. Alleged breach by the Applicant of Article 7, paragraph 1


                      143. Article 7, paragraph 1, provides:
                            “Each Party shall promptly take effective measures to prohibit hos‑
                         tile activities or propaganda by State‑controlled agencies and to dis‑
                         courage acts by private entities likely to incite violence, hatred or
                         hostility against each other.”
                       144. The Respondent alleges that the Applicant breached this provi‑
                    sion based on its failure to take effective measures to prohibit hostile
                    activities by State‑controlled agencies, citing, for example, allegations
                    relating to the content of school textbooks. In that respect, the Respon‑
                    dent refers to history textbooks used in the Applicant’s schools that
                    depict a historic “Greater Macedonia” and that present certain historical
                    figures as the ancestors of the Applicant’s current population. According
                    to the Respondent, these and other examples demonstrate that the
                    ­Applicant has taken no measures to prohibit hostile activities directed
                     against the Respondent and has actively engaged in such propaganda.

                        145. The Respondent also alleges that the Applicant breached a
                    s­ econd obligation set forth in Article 7, paragraph 1 : the obligation to dis‑
                     courage acts by private entities likely to incite violence, hatred or hostility

                    47




5 CIJ1026.indb 90                                                                                      20/06/13 08:42

                    688 	         application of interim accord (judgment)

                    against the Respondent. In particular, the Respondent cites an incident
                    on 29 March 2008 (in the days prior to the Bucharest Summit) in which
                    several outdoor billboards in Skopje depicted an altered image of the
                    Respondent’s flag. In addition, the Respondent alleges a consistent fail‑
                    ure by the Applicant to protect the premises and personnel of the Respon‑
                    dent’s Liaison Office in Skopje.
                       146. For its part, the Applicant asserts that the school textbooks reflect
                    differences concerning the history of the region. It further claims that the
                    billboards in Skopje in March 2008 were erected by private individuals
                    and that it acted promptly to have them removed. The Applicant denies
                    the allegations regarding the Respondent’s diplomatic staff and premises
                    and refers the Court to documents relating to its efforts to provide ade‑
                    quate protection to those diplomatic staff and premises and to investigate
                    the incidents alleged by the Respondent.
                       147. Based on its review of the Parties’ arguments and the extensive
                    documentation submitted in relation to these allegations, the Court finds
                    that the evidence cannot sustain a finding that the Applicant committed a
                    breach of Article 7, paragraph 1, prior to the Bucharest Summit. The
                    textbook content described above does not provide a basis to conclude
                    that the Applicant has failed to prohibit “hostile activities or propa‑
                    ganda”. Furthermore, the Respondent has not demonstrated convinc‑
                    ingly that the Applicant failed “to discourage” acts by private entities
                    likely to incite violence, hatred or hostility towards the Respondent. The
                    Applicant’s assertion that it took prompt action in response to the March
                    2008 billboards was not challenged by the Respondent, and the evidence
                    shows that, at a minimum, the Applicant issued a statement seeking to
                    distance itself from the billboards. The Court notes the obligation to pro‑
                    tect the premises of the diplomatic mission and to protect any disturbance
                    of the peace or impairment of its dignity contained in Article 22 of the
                    Vienna Convention on Diplomatic Relations, and observes that any inci‑
                    dent in which there is damage to diplomatic property is to be regretted.
                    Nonetheless, such incidents do not ipso facto demonstrate a breach by the
                    Applicant of its obligation under Article 7, paragraph 1, “to discourage”
                    certain acts by private entities. Moreover, the Applicant introduced evi‑
                    dence demonstrating its efforts to provide adequate protection to the
                    Respondent’s diplomatic staff and premises.



                    E. Alleged breach by the Applicant of Article 7, paragraph 2

                      148. Article 7, paragraph 2, provides:
                           “Upon entry into force of this Interim Accord, the Party of the
                         Second Part shall cease to use in any way the symbol in all its forms
                         displayed on its national flag prior to such entry into force.”


                    48




5 CIJ1026.indb 92                                                                                   20/06/13 08:42

                    689 	         application of interim accord (judgment)

                       149. The Respondent asserts that the Applicant has used the symbol
                    described in Article 7, paragraph 2, in various ways since the Interim
                    Accord entered into force, thus violating this provision.
                       150. The Respondent does not dispute that the Applicant has changed
                    its flag, as required. The Respondent’s allegations relate to the use of the
                    symbol in other contexts, including an alleged use by a regiment of the
                    Applicant’s army depicted in a publication of the Applicant’s Ministry of
                    Defence in 2004. The record indicates that the Respondent raised its con‑
                    cerns to the Applicant about that use of the symbol at that time and the
                    Applicant does not refute the claim that the regiment did use the symbol.
                    
                       151. The Applicant asserts that the regiment in question was disbanded
                    in 2004 (an assertion left unchallenged by the Respondent), and there is
                    no allegation by the Respondent that the symbol continued to be used in
                    that way after 2004.
                       152. The Respondent also introduces evidence with respect to fewer
                    than ten additional instances in which the symbol has been used in the
                    territory of the Applicant in various ways, mainly in connection with
                    either publications or public displays.
                       153. The Court observes that these allegations relate either to the
                    activities of private persons or were not communicated to the Applicant
                    until after the Bucharest Summit. Nevertheless, as previously noted, the
                    record does support the conclusion that there was at least one instance in
                    which the Applicant’s army used the symbol prohibited by Article 7,
                    paragraph 2, of the Interim Accord.

                    F. Alleged breach by the Applicant of Article 7, paragraph 3


                      154. Article 7, paragraph 3, provides:
                            “If either Party believes one or more symbols constituting part of
                         its historic or cultural patrimony is being used by the other Party, it
                         shall bring such alleged use to the attention of the other Party, and
                         the other Party shall take appropriate corrective action or indicate
                         why it does not consider it necessary to do so.”
                       155. The Respondent asserts that Article 7, paragraph 3, means that
                    each party should abstain from using the symbols referred to therein
                    because such conduct could undermine the objectives of the Interim
                    Accord. The Respondent further asserts that the Applicant has violated
                    this provision in a variety of ways, including by issuing stamps, erecting
                    statues and renaming the airport of the capital.
                       156. The Court notes that in contrast to Article 7, paragraph 2, the
                    text of Article 7, paragraph 3, does not expressly prohibit the Applicant
                    from using the symbols that it describes. Rather, it establishes a proce‑
                    dure for situations in which one Party believes the other Party to be using
                    its historical or cultural symbols.

                    49




5 CIJ1026.indb 94                                                                                  20/06/13 08:42

                    690 	          application of interim accord (judgment)

                       157. Because Article 7, paragraph 3, does not contain any prohibition
                    on the use of particular symbols, the renaming of an airport could not
                    itself constitute a breach. The threshold question is thus whether the
                    Respondent brought its concern “to the attention” of the Applicant prior
                    to the Bucharest Summit. The Respondent introduced evidence showing
                    that in December 2006, the Respondent’s Foreign Minister described the
                    Applicant’s conduct as “not consistent with the obligations concerning
                    good neighbourly relations that emanate from the Interim Agreement”
                    and as not serving “Skopje’s Euro‑Atlantic aspirations”, without, how‑
                    ever, referring expressly to the renaming of the airport. During a parlia‑
                    mentary meeting in February 2007, the Respondent’s Foreign Minister
                    expressly characterized the Applicant’s renaming of the airport as a
                    breach of the Interim Accord. There is no evidence of communication to
                    the Applicant on this matter.

                       158. Although it does not appear that the Respondent brought its con‑
                    cern to the attention of the Applicant in a manner contemplated by Arti‑
                    cle 7, paragraph 3, the Applicant was aware of the Respondent’s concern,
                    and the Applicant’s Foreign Minister explained the rationale behind the
                    renaming of the airport in a January 2007 interview to a Greek newspaper.
                       159. On the basis of this record, the Court concludes that the Respon‑
                    dent has not discharged its burden to demonstrate a breach of Article 7,
                    paragraph 3, by the Applicant.

                                                          *
                      160. In light of this analysis of the Respondent’s allegations that the
                    Applicant breached several of its obligations under the Interim Accord,
                    the Court concludes that the Respondent has established only one such
                    breach. Namely, the Respondent has demonstrated that the Applicant
                    used the symbol prohibited by Article 7, paragraph 2, of the Interim
                    Accord in 2004. After the Respondent raised the matter with the Appli‑
                    cant in 2004, the use of the symbol was discontinued during that same
                    year. With these conclusions in mind, the Court will next state its findings
                    regarding each of the three justifications advanced by the Respondent.

                         3. Conclusions concerning the Respondent’s Additional Justifications


                    A. Conclusion concerning the exceptio non adimpleti contractus
                       161. Having reviewed the Respondent’s allegations of breaches by the
                    Applicant, the Court returns to the Respondent’s contention that the
                    exceptio, as it is defined by the Respondent, precludes the Court from
                    finding that the Respondent breached its obligation under Article 11,
                    paragraph 1, of the Interim Accord. The Court recalls that in all but one
                    instance (the use of the symbol prohibited by Article 7, paragraph 2 (see

                    50




5 CIJ1026.indb 96                                                                                  20/06/13 08:42

                    691 	         application of interim accord (judgment)

                    paragraph 153)), the Respondent failed to establish any breach of the
                    Interim Accord by the Applicant. In addition, the Respondent has failed
                    to show a connection between the Applicant’s use of the symbol in 2004
                    and the Respondent’s objection in 2008 — that is, evidence that when the
                    Respondent raised its objection to the Applicant’s admission to NATO, it
                    did so in response to the apparent violation of Article 7, paragraph 2, or,
                    more broadly, on the basis of any belief that the exceptio precluded the
                    wrongfulness of its objection. The Respondent has thus failed to establish
                    that the conditions which it has itself asserted would be necessary for the
                    application of the exceptio have been satisfied in this case. It is, therefore,
                    unnecessary for the Court to determine whether that doctrine forms part
                    of contemporary international law.

                    B. Conclusion concerning a response to material breach
                       162. As described above (see paragraph 118), the Respondent also sug‑
                    gested that its objection to the Applicant’s admission to NATO could
                    have been regarded as a response, within Article 60 of the 1969 Vienna
                    Convention, to material breaches of the Interim Accord allegedly com‑
                    mitted by the Applicant. Article 60, paragraph 3 (b), of the 1969 Vienna
                    Convention provides that a material breach consists in “the violation of a
                    provision essential to the accomplishment of the object or purpose of the
                    treaty”.
                       163. The Court recalls its analysis of the Respondent’s allegations of
                    breach at paragraphs 124 to 159 above and its conclusion that the only
                    breach which has been established is the display of a symbol in breach of
                    Article 7, paragraph 2, of the Interim Accord, a situation which ended in
                    2004. The Court considers that this incident cannot be regarded as a
                    material breach within the meaning of Article 60 of the 1969 Vienna Con‑
                    vention. Moreover, the Court considers that the Respondent has failed to
                    establish that the action which it took in 2008 in connection with the
                    Applicant’s application to NATO was a response to the breach of Arti‑
                    cle 7, paragraph 2, approximately four years earlier. Accordingly, the
                    Court does not accept that the Respondent’s action was capable of falling
                    within Article 60 of the 1969 Vienna Convention.


                    C. Conclusion concerning countermeasures
                       164. As described above (see paragraphs 120 and 121), the Respondent
                    also argues that its objection to the Applicant’s admission to NATO could
                    be justified as a proportionate countermeasure in response to breaches of
                    the Interim Accord by the Applicant. As the Court has already made clear,
                    the only breach which has been established by the Respondent is the Appli‑
                    cant’s use in 2004 of the symbol prohibited by Article 7, paragraph 2, of the
                    Interim Accord. Having reached that conclusion and in the light of its ana­
                    lysis at paragraphs 72 to 83 concerning the reasons given by the Respondent

                    51




5 CIJ1026.indb 98                                                                                     20/06/13 08:42

                     692 	         application of interim accord (judgment)

                     for its objection to the Applicant’s admission to NATO, the Court is not
                     persuaded that the Respondent’s objection to the Applicant’s admission
                     was taken for the purpose of achieving the cessation of the Applicant’s use
                     of the symbol prohibited by Article 7, paragraph 2. As the Court noted
                     above, the use of the symbol that supports the finding of a breach of Arti‑
                     cle 7, paragraph 2, by the Applicant had ceased as of 2004. Thus, the Court
                     rejects the Respondent’s claim that its objection could be justified as a
                     countermeasure precluding the wrongfulness of the Respondent’s objection
                     to the Applicant’s admission to NATO. Accordingly, there is no reason for
                     the Court to consider any of the additional arguments advanced by the
                     Parties with respect to the law governing countermeasures.
                        165. For the foregoing reasons, the additional justifications submitted
                     by the Respondent fail.

                                                           *
                                                       *       *

                        166. Lastly, the Court emphasizes that the 1995 Interim Accord places
                     the Parties under a duty to negotiate in good faith under the auspices of
                     the Secretary-General of the United Nations pursuant to the pertinent
                     Security Council resolutions with a view to reaching agreement on the
                     difference described in those resolutions.

                                                           *
                                                       *       *


                                                    V. Remedies

                       167. The Court recalls that, in its final submissions pertaining to the
                     merits of the present case, the Applicant seeks two remedies which it
                     regarded as constituting appropriate redress for claimed violations of the
                     Interim Accord by the Respondent. First, the Applicant seeks relief in the
                     form of a declaration of the Court that the Respondent has acted ille‑
                     gally, and secondly, it requests relief in the form of an order of the Court
                     that the Respondent henceforth refrain from any action that violates its
                     obligations under Article 11, paragraph 1, of the Interim Accord.
                       168. As elaborated above, the Court has found a violation by the
                     Respondent of its obligation under Article 11, paragraph 1, of the Interim
                     Accord. As to possible remedies for such a violation, the Court finds that
                     a declaration that the Respondent violated its obligation not to object to
                     the Applicant’s admission to or membership in NATO is warranted.
                     Moreover, the Court does not consider it necessary to order the Respon‑
                     dent, as the Applicant requests, to refrain from any future conduct
                     that violates its obligation under Article 11, paragraph 1, of the Interim
                     Accord. As the Court previously explained, “[a]s a general rule, there is
                     no reason to suppose that a State whose act or conduct has been declared

                     52




5 CIJ1026.indb 100                                                                                  20/06/13 08:42

                     693 	        application of interim accord (judgment)

                     wrongful by the Court will repeat that act or conduct in the future, since
                     its good faith must be presumed” (Navigational and Related Rights (Costa
                     Rica v. Nicaragua), Judgment, I.C.J. Reports 2009, p. 267, para. 150).

                       169. The Court accordingly determines that its finding that the Respon‑
                     dent has violated its obligation to the Applicant under Article 11, para‑
                     graph 1, of the Interim Accord, constitutes appropriate satisfaction.


                                                           *
                                                       *       *

                       170. For these reasons,
                       The Court,
                       (1) By fourteen votes to two,
                       Finds that it has jurisdiction to entertain the Application filed by the
                     former Yugoslav Republic of Macedonia on 17 November 2008 and that
                     this Application is admissible ;
                       in favour : President Owada ; Vice-President Tomka ; Judges Koroma,
                         Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Can‑
                         çado Trindade, Yusuf, Greenwood, Donoghue ; Judge ad hoc Vukas ;
                       against : Judge Xue ; Judge ad hoc Roucounas ;
                       (2) By fifteen votes to one,
                       Finds that the Hellenic Republic, by objecting to the admission of the
                     former Yugoslav Republic of Macedonia to NATO, has breached its
                     obligation under Article 11, paragraph 1, of the Interim Accord of 13 Sep‑
                     tember 1995 ;
                       in favour : President Owada ; Vice-President Tomka ; Judges Koroma,
                         Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Can‑
                         çado Trindade, Yusuf, Greenwood, Xue, Donoghue ; Judge ad hoc Vukas ;
                         
                       against : Judge ad hoc Roucounas ;
                       (3) By fifteen votes to one,
                      Rejects all other submissions made by the former Yugoslav Republic of
                     Macedonia.
                       in favour : President Owada ; Vice-President Tomka ; Judges Koroma, Simma,
                          Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Cançado Trin‑
                          dade, Yusuf, Greenwood, Xue, Donoghue ; Judge ad hoc Roucounas ;

                       against : Judge ad hoc Vukas.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this fifth day of December, two thousand

                     53




5 CIJ1026.indb 102                                                                                  20/06/13 08:42

                     694 	         application of interim accord (judgment)

                     and eleven, in three copies, one of which will be placed in the archives of
                     the Court and the others transmitted to the Government of the former
                     Yugoslav Republic of Macedonia and the Government of the Hellenic
                     Republic, respectively.

                      (Signed) Hisashi Owada,
                     	President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                       Judge Simma appends a separate opinion to the Judgment of the Court ;
                     Judge Bennouna appends a declaration to the Judgment of the Court ;
                     Judge Xue appends a dissenting opinion to the Judgment of the Court ;
                     Judge ad hoc Roucounas appends a dissenting opinion to the Judgment
                     of the Court ; Judge ad hoc Vukas appends a declaration to the Judgment
                     of the Court.

                                                                           (Initialled) H.O.
                                                                           (Initialled) Ph.C.




                     54




5 CIJ1026.indb 104                                                                                 20/06/13 08:42

